Exhibit 10.54

EXECUTION COPY

 

 

$150,000,000

CREDIT AGREEMENT

among

LAZARD GROUP LLC,

as Borrower,

The Several Banks from Time to Time Parties Hereto,

and

CITIBANK, N.A.,

as Administrative Agent

Dated as of April 29, 2010

 

 

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 1.               DEFINITIONS    1 1.1   Defined Terms    1
1.2   Other Definitional Provisions    21 SECTION 2.               AMOUNT AND
TERMS OF LOAN COMMITMENTS    21 2.1   Loans    21 2.2   Notes    22 2.3  
Interest Rates and Interest Payment Dates    22 2.4   Fees    23 2.5  
Computation of Interest and Fees    23 2.6   Procedure for Borrowing    23 2.7  
Conversion and Continuation Options    24 2.8   Termination or Reduction of
Commitments    24 2.9   Optional Prepayments of Loans    24 2.10   Pro Rata
Treatment and Payments    25 2.11   Non-Receipt of Funds by the Administrative
Agent    25 2.12   Indemnity    26 2.13   Capital Adequacy    26 2.14  
Inability to Determine Interest Rate    26 2.15   Illegality    27 2.16  
Requirements of Law    27 2.17   Taxes    28 2.18   Commitment Reductions and
Mandatory Prepayments    30 2.19   Defaulting Lender    31 2.20   Mitigation
Obligations; Replacement of Lenders    32 SECTION 3.               RESERVED   
33 SECTION 4.               REPRESENTATIONS AND WARRANTIES    33 4.1   Financial
Condition    33 4.2   No Material Adverse Effect    33 4.3   Existence;
Compliance with Law    33 4.4   Power; Authorization; Enforceable Obligations   
34 4.5   No Legal Bar    34 4.6   No Material Litigation    35 4.7   No Default
   35 4.8   Ownership of Property; Liens    35 4.9   Taxes    35 4.10   Federal
Regulations    35 4.11   ERISA    35 4.12   Investment Company Act; Other
Regulations    36 4.13   Significant Subsidiaries    36

 

- i -



--------------------------------------------------------------------------------

         Page 4.14   Accuracy of Information, etc.    37 4.15   Use of Proceeds
   37 SECTION 5.               CONDITIONS PRECEDENT    37 5.1   Conditions of
Initial Loans    37 5.2   Conditions to All Loans    38 SECTION 6.  
            AFFIRMATIVE COVENANTS    39 6.1   Financial Statements    39 6.2  
Certificates; Other Information    39 6.3   Conduct of Business and Maintenance
of Existence; Compliance    40 6.4   Maintenance of Property; Insurance    40
6.5   Inspection of Property; Books and Records; Discussions    41 6.6   Notices
   41 SECTION 7.               NEGATIVE COVENANTS    42 7.1   Financial
Condition Covenants    42 7.2   Limitation on Indebtedness    42 7.3  
Limitation on Liens    44 7.4   Limitation on Fundamental Changes    45 7.5  
RESERVED    46 7.6   Limitation on Optional Payments and Modifications of
Subordinated Indebtedness    46 7.7   Clauses Restricting Subsidiary
Distributions    46 7.8   Restricted Payments    47 7.9   Disposition of
Designated Subsidiaries    48 SECTION 8.               RESERVED    48 SECTION 9.
              EVENTS OF DEFAULT    48 SECTION 10.               RESERVED    51
SECTION 11.               THE ADMINISTRATIVE AGENT    51 11.1   Appointment   
51 11.2   Delegation of Duties    51 11.3   Exculpatory Provisions    51 11.4  
Reliance by Agent    51 11.5   Notice of Default    52 11.6   Non-Reliance on
Administrative Agent    52 11.7   Indemnification    53 11.8   Agent in Its
Individual Capacity    53 11.9   Successor Agent    53 SECTION 12.  
            MISCELLANEOUS    53 12.1   Amendments and Waivers    53 12.2  
Notices    54

 

- ii -



--------------------------------------------------------------------------------

         Page 12.3   No Waiver; Cumulative Remedies    56 12.4   Survival of
Representations and Warranties    56 12.5   Payment of Expenses and Taxes    56
12.6   Confidentiality    57 12.7   Successors and Assigns; Participations and
Assignments    57 12.8   Adjustments; Right of Setoff    61 12.9   WAIVERS OF
JURY TRIAL    61 12.10   Submission to Jurisdiction; Waivers    61 12.11  
Counterparts    62 12.12   Governing Law    62 12.13   USA Patriot Act    62

SCHEDULES:

 

Schedule 1.1A   -   

Commitments

Schedule 4.13   -   

Significant Subsidiaries

Schedule 7.2   -   

Existing Indebtedness

EXHIBITS:      Exhibit A   -   

Form of Revolving Credit Note

Exhibit B-1   -   

Form of Opinion of Cravath, Swaine & Moore LLP, Counsel to the Company

Exhibit B-2   -   

Form of Opinion of General Counsel to the Company

Exhibit B-3   -   

Form of Opinion of Wilmer Cutler Pickering Hale and Dorr LLP

Exhibit C   -   

Form of Assignment and Assumption

Exhibit D   -   

Form of Compliance Certificate

Exhibit E   -   

Form of U.S. Tax Compliance Certificate

 

- iii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 29, 2010, among LAZARD GROUP LLC, a Delaware
limited liability company (the “Company”), the several Banks, financial
institutions, or other entities from time to time parties hereto, and CITIBANK,
N.A., a national banking association (“Citibank”), as administrative agent for
the Banks hereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Company has applied to the Banks for loans in an aggregate
principal amount at any one time outstanding not in excess of $150,000,000; and

WHEREAS, the Banks are willing to make the loans to the Company upon the terms
and subject to the conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms have the
following meanings:

“Act”: the Securities and Exchange Act of 1934, as amended from time to time.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: Citibank, N.A., in its capacity as administrative agent
for the Banks hereunder, and its successors in such capacity.

“Affiliate”: any Person (other than a Subsidiary) which, directly or indirectly,
is in control of, is controlled by, or is under common control with, the
Company. For purposes of this definition, a Person shall be deemed to be
“controlled by” the Company if the Company possesses, directly or indirectly,
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

“Agreement”: this Credit Agreement, as amended, supplemented or modified from
time to time.

“Applicable Margin”: the Applicable Margin will be determined in accordance with
the Pricing Grid.

“Assignee”: as defined in Section 12.7.

“Assignment and Assumption”: an agreement substantially in the form of Exhibit
C.



--------------------------------------------------------------------------------

“Available Commitment”: as to each Bank, at a particular time, an amount equal
to the difference between (a) the amount of such Bank’s Commitment and (b) the
aggregate outstanding principal amount of Loans made by such Bank (after giving
effect to any simultaneous repayment of Loans at such time); collectively, as to
the Banks, the “Available Commitments”.

“Banks”: Citibank, State Street Bank and Trust Company and The Bank of New York
Mellon, as parties to this Agreement, and permitted assignees pursuant to
subsection 12.7 (individually, a “Bank”).

“Benefited Bank”: as defined in Section 12.8.

“Board of Directors”: as to any Person, the board of directors or managers, as
applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof.

“Board of Governors”: the Board of Governors of the Federal Reserve System, or
any successor entity to the functions of the Board of Governors of the Federal
Reserve System.

“Borrowing Date”: any Business Day on which the Banks make Loans hereunder, as
specified in a notice pursuant to Section 2.6 or Section 2.7.

“Broker-Dealer Indebtedness”: Indebtedness of the Subsidiaries of the Company
which are registered broker-dealers.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that when such term is used to describe a day on which a borrowing,
payment or interest rate determination is to be made in respect of a Eurodollar
Loan, or the first day or last day of an Interest Period in respect of a
Eurodollar Loan, a Business Day must also be a day on which commercial banks are
open for dealings in U.S. Dollar deposits in London.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares and interests (however designated) of
capital stock of a corporation, any and all equivalent ownership interests in a
Person (other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing but excluding any profit participation interests
and the equity units of Lazard Asset Management LLC issued pursuant to the
Lazard Asset Management LLC Limited Liability Company Agreement.

 

2



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Bank or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Bank or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Bank or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change in Control”: (a) the acquisition by any individual or group (other than
the Managing Directors, LAZ-MD Holdings, or, in the case of the Company,
Holdings or its controlled affiliates) of beneficial ownership of more than 35%
of either (i) the then-outstanding shares of Holdings Capital Stock, assuming
the full exchange of all of the then-outstanding Exchangeable Interests for
shares of Holdings Capital Stock in accordance with the Master Separation
Agreement, (ii) the then-outstanding shares of Company Capital Stock or
(iii) the combined voting power of the then-outstanding voting securities of the
Company (if applicable) or Holdings entitled to vote generally in the election
of directors (other than, for the purposes of this clause (a), any acquisition
that would otherwise be a Change in Control under this clause (a) pursuant to
which the Company and Holdings become Subsidiaries of another person (such
person, the “Parent Company”) and such Parent Company shall not have an
individual or group having beneficial ownership of more than 35% of the Capital
Stock of the Parent Company generally entitled to elect the directors of the
Parent Company), (b) failure of Continuing Directors to constitute a majority of
the Board of Directors of Holdings, (c) failure of the

 

3



--------------------------------------------------------------------------------

Managing Directors to hold, directly or indirectly, Holdings Capital Stock or
securities convertible or exchangeable into Holdings Capital Stock (including,
without limitation, Exchangeable Interests, restricted stock, restricted stock
units or other issuances under Holdings’ equity incentive plan) constituting at
least 7.5% (on an as exchanged basis) of the amount of Holdings Capital Stock
outstanding as of the Effective Date (or, in the case of the formation of any
Parent Company, references to Holdings Capital Stock in this clause (c) shall
refer to the Capital Stock of the Parent Company generally entitled to elect the
directors of the Parent Company (with such percentage to be based upon the
shares of such Capital Stock received by holders of Holdings Capital Stock
received pursuant to the formation of such Parent Company)) or (d) failure of
Holdings to beneficially own or be entitled to exercise, directly or indirectly,
the right (whether by contract, limited liability company agreement, bylaws,
agreement or otherwise) to elect a majority of the Board of Directors of the
Company.

“Code”: the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and the rulings issued thereunder.

“Commitment”: as to each Bank, its obligation to make Loans to the Company in an
aggregate principal amount not to exceed the amount set forth opposite such
Bank’s name on Schedule 1.1A; collectively, as to the Banks, the “Commitments”.

“Commitment Fee Rate”: the Commitment Fee Rate will be determined in accordance
with the Pricing Grid.

“Commitment Percentage”: as to each Bank, the percentage of the amount of the
aggregate Commitments constituted by the amount of such Bank’s Commitment.

“Commitment Period”: on any date of determination thereof, the period from and
including the Effective Date to but not including the earlier to occur of
(a) the Maturity Date or (b) such other date as the Commitments shall terminate
as provided herein.

“Common Interest”: as defined in the operating agreement of the Company or any
other Capital Stock of the Company which shall replace the Common Interest.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414(b) or (c) of the Code.

“Communications”: as defined in Section 12.2.

“Company Capital Stock”: the Common Interests of the Company.

“Consolidated Adjusted EBITDA”: for any period, an amount determined for the
Company and its Subsidiaries on a consolidated basis equal to (a) the sum,
without duplication, of the amounts for such period of (i) Consolidated Net
Income, (ii) Consolidated Interest Expense, (iii) provisions for taxes based on
income plus tax distributions in accordance with the Company’s operating
agreement (computed on a cash

 

4



--------------------------------------------------------------------------------

basis), (iv) total depreciation expense, (v) total amortization expense,
(vi) other non-cash expenses, fees, charges, reserves or losses reducing
Consolidated Net Income, including provisions for minority interests to the
extent exceeding cash distributions to the related minority interest holders
(excluding any such non-cash item otherwise included in this clause (vi) to the
extent that such item represents an accrual or reserve for potential cash items
in any future period or amortization of a prepaid cash item that was paid in a
prior period (other than severance or restructuring related expenses or charges,
which shall be added back); minus (b) non-cash items increasing Consolidated Net
Income for such period (excluding any such non-cash items to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period).

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations, but excluding debt
issuance costs and similar charges and any amortization thereof) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing); less (i) interest income on marketable
securities, and (ii) in the case of Broker-Dealer Indebtedness and the
Indebtedness of Lazard Frères Banque, interest income related to such
Indebtedness. Consolidated Interest Expense shall not include the portion of the
payments due under the terms of “mandatory” convertible or “mandatory”
exchangeable securities (it being understood that such exchangeable securities
refers to securities exchangeable into equity) representing contract adjustment
payments (including interest accretion on the contract adjustment payment
related liability) or the interest accruals under the Paris Profit Sharing Plan.

“Consolidated Leverage Ratio”: as at the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated Adjusted
EBITDA for the period of four consecutive fiscal quarters then ended.

“Consolidated Net Income”: for any period, the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided, that
there shall be excluded (a) any net after-tax extraordinary or nonrecurring or
unusual gains, losses, expenses or charges, including without limitation those
attributable to business dispositions, asset dispositions (other than in the
ordinary course of business), discontinued operations and the early
extinguishment of indebtedness, (b) any fees, expenses or charges related to any
offering of equity interests or debt of any kind or related to any acquisition
or merger or similar transaction (whether or not successful), including any
fees, expenses, charges or change in control payments related to such
transaction, (c) the impact of any cumulative change in accounting principles
during the applicable period, (d) any non-cash impairment charge or asset write
off resulting from the application of SFAS 142 and 144, and the amortization of
intangibles arising pursuant

 

5



--------------------------------------------------------------------------------

to SFAS 141 and (e) any non-cash expenses realized or resulting from employee
benefit plans or post-employment benefit plans, grants of restricted stock,
restricted stock units, stock appreciation rights, stock options or other
rights, or one-time non-cash compensation charges (including any cash
expenditure for the acquisition of equity interests of Holdings to be so granted
to the extent that Holdings or any of its subsidiaries contributes to or
otherwise invests in the equity of the Company a corresponding amount of cash).
In addition, Consolidated Net Income shall be reduced by an amount equal to the
tax distributions (computed on a cash basis) in accordance with the Company’s
operating agreement.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that, without duplication,
“Consolidated Total Debt” shall not include (a) the Indebtedness of Lazard
Frères Banque or any Broker-Dealer Indebtedness (other than Broker-Dealer
Indebtedness that is included in the calculation used to determine the capital
requirements of any of the Company’s Subsidiaries) or (b) up to $200,000,000
aggregate principal amount of Indebtedness in respect of (i) the Intesa Notes
and (ii) any Indebtedness of equal or junior ranking to the Intesa Notes.

“Continuing Directors”: the directors constituting Holdings’ Board of Directors
at the close of business on the Effective Date, and each other director, if, in
each case, such other director’s nomination for election to the Board of
Directors of Holdings is recommended or approved by at least a majority of the
then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

“Credit Documents”: any of this Agreement or the Notes and all other
certificates, documents, instruments or agreements executed and delivered by the
Company for the benefit of the Administrative Agent and the Banks in connection
herewith.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: means any Bank, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three (3) Business
Days of the date required to be funded by it hereunder, (b) notified the
Company, the Administrative Agent, or any Bank in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three (3) Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Bank
any other amount required to be paid by it hereunder within three (3) Business
Days of

 

6



--------------------------------------------------------------------------------

the date when due, unless the subject of a good faith dispute, or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Designated Asset Sale”: the sale, transfer or other disposition of any Capital
Stock of any Designated Subsidiary, or issuance of any Capital Stock of any
Designated Subsidiary, in each case to a Person other than the Company or a
Wholly Owned Subsidiary of the Company.

“Designated Subsidiary”: each of Lazard Frères & Co. LLC, Lazard Asset
Management LLC, Lazard & Co., Limited and Lazard Frères SAS and each of their
respective successors.

“Disposition Amount”: as defined in Section 2.18.

“Effective Date”: the date on which all the conditions set forth in Section 5.1
are satisfied.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to ERISA are to ERISA, as in effect at the Effective Date and
any subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors) maintained by a member bank of the
Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two (2) Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on the Reuters Screen LIBOR01 Page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may

 

7



--------------------------------------------------------------------------------

be selected by the Administrative Agent or, in the absence of such availability,
by reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two (2) Business Days prior
to the beginning of such Interest Period in the interbank eurodollar market
where its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest   1/100th
of 1%):

 

   Eurodollar Base Rate      1.00 - Eurocurrency Reserve Requirements      

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange”: the New York Stock Exchange, Inc.

“Exchangeable Interest”: a Class II Interest of LAZ-MD Holdings (or, if
applicable, the Common Interest of the Company issued in exchange therefor)
that, upon full exchange in accordance with the Master Separation Agreement, is
entitled to receive share(s) of Holdings Capital Stock as set forth in the
Master Separation Agreement.

“Existing Credit Agreement”: the Senior Revolving Credit Agreement dated as of
May 10, 2005, as amended, among the Company, the banks from time to time parties
hereto, and JPMorgan Chase Bank, N.A., as administrative agent.

“Fair Market Value”: with respect to any asset or property, the price that would
be negotiated in an arm’s-length transaction between a willing seller and a
willing and able buyer, neither of whom is under undue pressure or compulsion to
complete the transaction.

“Fed Rate”: with respect to (a) the first day in each period during which a Fed
Rate Loan is outstanding, the rate per annum which is the average of the rates
on the offered side of the Federal funds market quoted by three interbank
Federal funds brokers selected by the Administrative Agent at approximately the
time the Company requests such Fed Rate Loan, for dollar deposits in immediately
available funds, for a period and in an amount, comparable to the principal
amount of such Fed Rate Loan, and (b) for each day in such period thereafter,
the rate per annum which is the average of the rates on the offered side of the
Federal funds market quoted by three interbank Federal funds brokers selected by
the Administrative Agent at approximately 1:00 p.m., New York City

 

8



--------------------------------------------------------------------------------

time, on such date for dollar deposits in immediately available funds, for a
period and in an amount comparable to the principal amount of such Fed Rate
Loan; in the case of both clauses (a) and (b) above, as determined by the
Administrative Agent and rounded upwards, if necessary, to the nearest  1/100 of
1%.

“Fed Rate Loans”: Loans the rate of interest applicable to which is based upon
the Fed Rate.

“Fee Letter”: the Fee Letter dated as of March 29, 2010 among the Lead Arranger,
the Administrative Agent and the Company.

“FOCUS Report”: a Financial and Operational Combined Uniform Single Report
required to be filed on a quarterly basis with the SEC and the NASD or the
Exchange, as applicable, or any report which is required in lieu of such report,
or any equivalent reporting statement required by the applicable regulatory
agency for any Designated Subsidiary.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to U.S. law and
is maintained or contributed to (or within the past five years has been
maintained or contributed to) by the Company, any of its Significant
Subsidiaries or any Commonly Controlled Entity.

“GAAP”: generally accepted accounting principles in the United States.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligation shall not include assurances given in the
ordinary course of business for the payment of obligations of customers or
suppliers of the Company or any Subsidiary, customary indemnifications,
representations and

 

9



--------------------------------------------------------------------------------

warranties made in connection with purchases, sales or leasing of property or
assets or issuances of securities, endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (1) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (2) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

“Holdings”: Lazard Ltd.

“Holdings Capital Stock”: the Class A common stock, par value $.01 per share, of
Holdings.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all “mandatory” convertible or
exchangeable indebtedness of such Person and all “mandatory” redeemable
preferred Capital Stock of such Person, (h) the amount then outstanding under
any Receivables Financing, (i) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (h) above,
and (j) all obligations of the kind referred to in clauses (a) through (i) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding anything to the contrary herein, Indebtedness shall exclude 80%
of “mandatory” convertible or exchangeable Indebtedness prior to the remarketing
period for such Indebtedness. After the remarketing period, Indebtedness shall
include (x) the principal amount of any remarketed Indebtedness relating to
“mandatory” convertible or exchangeable Indebtedness less (y) any Cash and Cash
Equivalents of the Company and its Subsidiaries to the extent such Cash and Cash
Equivalents are greater than $50,000,000.

 

10



--------------------------------------------------------------------------------

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Installment Notes”: Indebtedness issued by the Company or any Subsidiary to
facilitate the deferral by clients of capital gains which result from securities
transactions.

“Interest Payment Date”: (a) as to any Fed Rate Loan, the last day of each
March, June, September and December while such Loan is outstanding and (b) as to
any Eurodollar Loan having an Interest Period of three months or less, the last
day of such Interest Period, and (c) as to any Eurodollar Loan having an
Interest Period longer than three months each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period.

“Interest Period”: with respect to any Eurodollar Loan:

(1) initially, the period commencing on the Borrowing Date or date of conversion
pursuant to Section 2.7, as the case may be, with respect to such Eurodollar
Loan and ending one, two, three or six (or, if available to all relevant Banks,
nine or twelve) months thereafter, as selected by the Company in its notice of
borrowing pursuant to Section 2.6 or notice of conversion pursuant to
Section 2.7, as the case may be, given with respect thereto; and

(2) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or, if available to all relevant Banks, nine or twelve) months thereafter,
as selected by the Company by irrevocable notice to the Administrative Agent not
less than three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto;

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date; and

(iii) any Interest Period pertaining to a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

 

11



--------------------------------------------------------------------------------

“Intesa Notes”: that certain subordinated convertible promissory note, dated
March 26, 2003 and amended and restated as of May 15, 2006, in the principal
amount of $150,000,000, issued by Lazard Funding Limited LLC in favor of Banca
Intesa S.p.A.

“Intesa Strategic Alliance”: that certain strategic alliance entered into
between the Company and Banca Intesa S.p.A. in September 2002, pursuant to which
Banca Intesa S.p.A. acquired a 40% interest in Lazard & Co. S.r.l.

“Investment”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes debentures or other debt securities of, or any assets constituting a
business unit of, or any other investment in, any Person.

“LAZ-MD Holdings”: LAZ-MD Holdings LLC, a Delaware limited liability company.

“Lead Arranger”: Citigroup Global Markets Inc.

“LFNY”: Lazard Frères & Co. LLC, a New York limited liability company.

“Lien”: any mortgage, pledge, hypothecation, assignment by way of security,
deposit arrangement by way of security, encumbrance, attachment lien (statutory
or other), or other security agreement or arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, or any financing lease having substantially the same
economic effect as any of the foregoing.

“Loan”: each loan made to the Company pursuant to Section 2.1.

“Loans”: the collective reference to the Loans.

“London Lease Commitment”: as to the Company, its liability for certain
operating lease commitments related to its office facilities in London with no
assured substantive future use or benefit to the Company.

“Long Term Indebtedness”: at any date of determination, Indebtedness (including
Capital Lease Obligations) of the Company maturing after twelve months from such
date.

“Long Term Investments”: Investments of the Company other than those Investments
which are listed on a national exchange and for which there is an active quoted
price.

“Managing Directors”: the collective reference to each of the managing directors
of Holdings, the Company, LFCM Holdings LLC or any of their respective
controlled affiliates who holds, directly or indirectly, an equity interest of
Holdings or securities

 

12



--------------------------------------------------------------------------------

convertible or exchangeable into equity interests of Holdings (including without
limitation Exchangeable Interests, restricted stock, restricted stock units or
other issuances under Holdings’ equity incentive plan) and each trust, estate
planning vehicle or other entity that holds or shall be transferred any such
interest for tax or estate planning purposes.

“Margin Stock”: as defined in Regulation U of the Board of Governors as in
effect from time to time.

“Master Separation Agreement”: means the Master Separation Agreement, dated as
of May 10, 2005, by and among Holdings, LAZ-MD Holdings, the Company and LFCM
Holdings LLC, as amended from time to time.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole or (b) the ability of the Company to perform its
obligations under this Agreement or the Notes.

“Maturity Date”: the date which is the third anniversary of the Effective Date.

“Members’ Equity”: ownership equity of the Company represented by common
members’ interests.

“Minority Interests”: the collective reference to any capital contributions made
by a third party to the Company and any profit participation interests and the
equity units of Lazard Asset Management LLC issued pursuant to the Lazard Asset
Management LLC Limited Liability Company Agreement.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“NASD”: the National Association of Securities Dealers, Inc., or any other
self-regulatory body which succeeds to the functions of the National Association
of Securities Dealers, Inc.

“Net Capital”: as defined in Rule 15c3-1, including the appendices thereto, as
promulgated by the SEC under the Act (17 CFR 240.15c3-1), as such rule may be
amended from time to time, or any rule or regulation of the SEC which replaces
Rule 15c3-1.

“Net Proceeds”: in the case of cash proceeds received (a) in connection with any
Designated Asset Sale constituting a sale, transfer or other disposition of
Capital Stock, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as

 

13



--------------------------------------------------------------------------------

and when received), net of the sum of (i) attorneys’ fees, accountants’ fees,
investment banking fees and other customary fees and expenses actually incurred
in connection therewith, (ii) taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), (iii) the amount of all payments
required to be made by the Company and the applicable Subsidiary to repay
Indebtedness secured by assets transferred in connection with such sale,
transfer or disposition, and (iv) the amount of any payments that the Company
estimates in good faith will be required to be made in respect of contingent
liabilities directly attributable to such event and set forth in a notice
delivered to the Administrative Agent (provided that the Company will evaluate
in good faith not less often than quarterly any estimate resulting in a
reduction of Net Proceeds under this clause (iv) and will promptly notify the
Administrative Agent if the estimated amount of such payments in respect of any
contingent liability shall be reduced, and the Company and any such Subsidiary
shall be deemed to have received Net Cash Proceeds equal to the amount of any
such reduction), and (b) in connection with any issuance of any Capital Stock
constituting a Designated Asset Sale, the cash proceeds received from such
issuance, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts, taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and commissions and other customary
fees and expenses actually incurred therewith.

In the case of non-cash proceeds received in connection with any Designated
Asset Sale, the Net Proceeds shall be deemed to be the book value of the portion
of the property giving rise thereto as reflected in the financial statements
most recently delivered pursuant to Section 6.1 or, if not reflected therein, as
reflected in the financial statements of the relevant entity, in each case as
demonstrated in reasonable detail and certified to the Administrative Agent by a
Responsible Officer.

“Non-Excluded Taxes”: as defined in Section 2.17(a).

“Non-U.S. Lender”: as defined in Section 2.17(d).

“Note”: as defined in Section 2.2; collectively, the “Notes”.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other monetary obligations and liabilities of the Company to
the Administrative Agent or to any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under or in connection with, this Agreement, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Bank that are required to be paid by the Company
pursuant hereto) or otherwise.

 

14



--------------------------------------------------------------------------------

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Paris House”: the business operations of the Company headquartered in Paris.

“Paris Lease”: the sale and lease-back of the real properties located at 121
Boulevard Haussmann, 75008, Paris, 119 Boulevard Haussmann, 75008, Paris, and 10
Avenue Percier, 75008, Paris.

“Paris Profit Sharing Plan”: that certain Accord de participation de groupe
initially dated March 21, 1996 among Lazard Frères SAS and its employees, Lazard
Frères Gestion SAS and its employees, Maison Lazard SAS, Lazard Frères Banque
and its employees and Fonds Partenaires Gestion and its employees.

“Participant”: as defined in Section 12.7.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Receivables Financings”: any Receivables Financing of a Receivables
Subsidiary that meets the following conditions:

(a) senior management or the Board of Directors of the Company shall have
determined in good faith that such Permitted Receivables Financing (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Company and the Receivables
Subsidiary;

(b) all sales of accounts receivable and related assets to the Receivables
Subsidiary (or valid capital contributions made to the Receivables Subsidiary)
are made at Fair Market Value (as determined in good faith by senior management
or the Board of Directors of the Company; and

(c) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by senior management
or the Board of Directors of the Company).

“Permitted Refinancing Indebtedness”: any Indebtedness issued in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) the average life to maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the
remaining

 

15



--------------------------------------------------------------------------------

average life to maturity of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Banks as those contained in the documentation governing the
Indebtedness being Refinanced and (d) no Permitted Refinancing Indebtedness
shall have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, unless the incurrence of such Indebtedness,
guarantees or security is permitted by a separate provision of this Agreement.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”: any employee benefit plan (as defined in Section (3)(3) of ERISA) and in
respect of which the Company, any Subsidiary thereof or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4062 or 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform”: as defined in Section 12.2.

“Pricing Grid”: the table set forth below.

 

Ratings

   Applicable Margin    Commitment
Fee    Eurodollar
Loans    Federal Funds
Rate Loans   

³ BBB or Baa2

   275 bps    175 bps    45 bps

³ BBB- or Baa3

   300 bps    200 bps    55 bps

³ BB+ or Ba1

   325 bps    225 bps    65 bps

< BB+ or Ba1

   350 bps    250 bps    75 bps

For the purposes of the Pricing Grid, the Company shall provide prompt written
notice to the Administrative Agent of any change in any Rating by either Moody’s
or S&P (or, if applicable, such other rating agency determined in accordance
with the definition of “Ratings”). The Applicable Margin and the Commitment Fee
Rate resulting from changes in the Ratings shall be effective on the date (the
“Adjustment Date”) that is three (3) Business Days after the date of such change
and shall remain in effect until the next change to be effected pursuant to this
paragraph. In the event that Ratings established by Moody’s and S&P are split,
the Pricing Grid will be based on the higher rating.

“Prohibited Transaction”: has the meaning assigned to such term in Section 406
of ERISA and Section 4975(f)(3) of the Code.

 

16



--------------------------------------------------------------------------------

“Ratings”: a rating of the Company’s senior unsecured non-credit enhanced
indebtedness for borrowed money assigned by S&P or Moody’s; provided that in
each case if the Company shall have no senior unsecured non-credit enhanced
indebtedness for borrowed money, the Company’s corporate credit rating shall be
used; provided, further that if at any time Moody’s or S&P, or both, shall not
maintain a rating for the Company’s senior unsecured non-credit enhanced
indebtedness for borrowed money, or shall not maintain a corporate credit rating
for the Company, as the case may be, the Required Lenders and the Company may
agree to determine the ratings using the corresponding ratings level of one or
more Nationally Recognized Statistical Rating Organizations (as defined in Rule
436 under the Securities Act of 1933).

“Receivables Financing”: any transaction or series of transactions that may be
entered into by the Company or any of its Subsidiaries pursuant to which the
Company or any of its Subsidiaries may (a) sell, convey or otherwise transfer to
a Receivables Subsidiary or (b) grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable.

“Receivables Subsidiary”: means a Wholly Owned Subsidiary of the Company (or
another Person formed for the purposes of engaging in a Permitted Receivables
Financing with the Company in which the Company or any Subsidiary of the Company
makes an investment and to which the Company or any Subsidiary of the Company
transfers accounts receivable and related assets) which engages in no activities
other than in connection with the financing of accounts receivable of the
Company and its Subsidiaries, all proceeds thereof and all rights (contractual
or other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated by
the Chief Financial Officer of the Company (as provided below) as a Receivables
Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Company or any other Subsidiary of
the Company, (ii) is recourse to or obligates the Company or any other
Subsidiary of the Company in any way (except for standard representations,
warranties, covenants and indemnities made in connection with such facilities)
or (iii) subjects any property or asset of the Company or any other Subsidiary
of the Company, directly or indirectly, contingently or otherwise, to the
satisfaction thereof;

(b) with which neither the Company nor any other Subsidiary of the Company has
any material contract, agreement, arrangement or understanding other than on
terms which the Company reasonably believes to be, on the whole, no less
favorable to the Company or such Subsidiary than those that might be obtained at
the time from Persons that are not Affiliates of the Company; and

 

17



--------------------------------------------------------------------------------

(c) to which neither the Company nor any other Subsidiary of the Company has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Chief Financial Officer of the Company shall be
evidenced to the Administrative Agent by delivery to the Administrative Agent a
certified copy of the resolution of the Board of Directors of the Company giving
effect to such designation and a certificate of a Responsible Officer certifying
that such designation complied with the foregoing conditions.

“Register”: as defined in Section 12.7.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) the sum of
the Commitments then in effect or, if the Commitments have terminated, (b) the
sum of the aggregate unpaid principal amount of the Loans then outstanding;
provided that at any time when there are two or more non-affiliated Banks party
hereto, in no event shall the Required Lenders consist of fewer than two
non-affiliated Banks.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or partnership agreement or other organizational or governing documents
of such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Company, but in any event, with respect to financial matters, the
chief financial officer of the Company.

“Restricted Payments”: as defined in Section 7.8.

“S&P”: Standard & Poor’s Ratings Services.

“SEC”: the Securities and Exchange Commission, or such other regulatory body
which succeeds to the functions of the Securities and Exchange Commission.

“SEC Filings”: as to the Company, any public filings that the Company or Lazard
Ltd has made on form 10K, 10Q or 8K pursuant to the U.S. federal securities
statutes, rules or regulations prior to the Effective Date.

 

18



--------------------------------------------------------------------------------

“Senior Note Indentures”: the Indenture dated as of May 10, 2005, as
supplemented by the First and Second Supplemental Indentures dated as of May 10,
2005 the Amended and Restated Third Supplemental Indenture dated as of May 15,
2008 and the Fourth Supplemental Indenture dated as of June 21, 2007, together
with all instruments and other agreements entered into by the Company in
connection therewith.

“Senior Notes”: the senior notes of the Company, in the principal amount
outstanding of $1,150,000,000, issued pursuant to the Senior Note Indentures.

“Significant Subsidiary”: any Subsidiary that would be a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC as in effect on the date hereof, but excluding Lazard
Group Finance LLC and Lazard Funding Limited LLC.

“Single Employer Plan”: any Plan (other than a Multiemployer plan) that is
covered by Section 412 of the Code or Section 302 or Title IV of ERISA and is
maintained or contributed to by the Company or any Commonly Controlled Entity.

“Specified Non-Recourse Indebtedness”: at any time, Indebtedness of the Company
or any Subsidiary secured by real property, leasehold improvements and equipment
of the Company or any Subsidiary to the extent that the terms of such
Indebtedness provide that at such time recourse for repayment thereof and
payment of any other obligation in respect thereof is only to such assets and is
not a general obligation of the Company or any of its Subsidiaries
(notwithstanding that such terms provide that such Indebtedness may become
Specified Recourse Indebtedness upon the occurrence of certain events after such
time).

“Specified Recourse Indebtedness”: at any time, Indebtedness of the Company or
any Subsidiary secured by real property, leasehold improvements and equipment of
the Company or any Subsidiary to the extent that the terms of such Indebtedness
provide that at such time recourse for repayment thereof and payment of any
other obligation in respect thereof is a general obligation of the Company or
any of its Subsidiaries.

“Street Loans”: short term borrowings made by the Company for the purpose of
purchasing or carrying securities for the Company, or for customers of the
Company.

“Subordinated Indebtedness”: Indebtedness of the Company that is subordinated in
right of payment to the Obligations, provided that, to the extent incurred after
the Effective Date, such Indebtedness has (a) no maturity, amortization,
mandatory redemption or repurchase option or sinking fund payment prior to the
date that is six months after the Maturity Date (other than customary provisions
for application of asset sale proceeds or following a change of control) and
(b) customary subordination provisions as shall be reasonably satisfactory to
the Administrative Agent and the Required Lenders.

“Subsidiary”: as to any Person, (a) a corporation, limited liability company or
other similar business entity of which shares of stock or other equity interests
having ordinary voting power (other than stock or other equity interests having
such power only

 

19



--------------------------------------------------------------------------------

by reason of the happening of a contingency) to elect a majority of the Board of
Directors or other managers of such corporation or entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person or (b) any
partnership of which such Person and/or one or more Subsidiaries of such Person
has, directly or indirectly, more than 50% of the interest in profits and
losses. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Trade Debt”: of a Person, at a particular date, (i) indebtedness of such Person
resulting from free credit balances and similar payables, day loans, Installment
Notes, Street Loans, and other liabilities and obligations incurred in the
ordinary course of business of such Person both as principal and as agent as an
investment banker, futures commission merchant, broker dealer or financial
services institution; and (ii) other short term indebtedness of such Person
incurred in the ordinary course of its business not material individually or in
the aggregate to such Person.

“Type”: as to any Loan, its nature as a Fed Rate Loan or a Eurodollar Loan.

“USA PATRIOT Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Wholly Owned Subsidiary”: of any Person, a Subsidiary of such Person 95% of the
outstanding Capital Stock or other ownership interests of which shall at the
time be owned by such Person or by one or more Wholly Owned Subsidiaries of such
Person.

“Working Capital”: as reflected on the balance sheet of the Company at any date
of determination, the Members’ Equity and any other Capital Stock of the Company
plus, without duplication, the sum of (a) “mandatory” convertible or
exchangeable indebtedness, (b) Long Term Indebtedness, (c) Subordinated
Indebtedness, (d) Minority Interests, (e) reserves for the London Lease
Commitment, (f) other liabilities related to retiree medical and pension
liabilities and deferred compensation relating to the Company’s statutory profit
sharing plan in its Paris House, (g) deferred income related to the Intesa
Strategic Alliance or similar arrangements that may be entered into in the
future, (h) deferred income tax liabilities, (i) valuations attributable to any
Swap Agreement and (j) issuances of preferred stock after the Effective Date to
the extent not included in Members’ Equity (provided that there shall be
excluded from each of clauses (a) through (j) any obligations maturing within
twelve months of such date), less, without duplication, the sum of (i) Long Term
Investments, (ii) intangibles (including, but not limited to, goodwill),
(iii) deferred financing costs, (iv) property, plant, equipment and

 

20



--------------------------------------------------------------------------------

leasehold improvements, (v) amounts related to deferred income tax assets,
(vi) any assets related to bonuses, pension and other post-retirement benefit
obligations, (vii) valuations attributable to any Swap Agreement, (viii) any
advances or prepayments and (ix) any assets that will not convert into cash
within twelve months of such date (provided that the deductions in clauses
(i) through (ix) shall be reduced by any reserves or accumulated amortization or
accumulated depreciation for such items).

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or any certificate or other document made or delivered pursuant hereto.

(b) As used herein and in the Notes, unless otherwise specified, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with GAAP as in effect from time to time;
provided that, if the Company notifies the Administrative Agent that the Company
wishes to amend any provision hereof, including, without limitation, any
covenant in Article VI, to eliminate the effect of any change in GAAP (or the
application thereof) adopted after the Effective Date on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders wish to amend any such provision for such purpose), then the Company’s
compliance with such provision shall be determined on the basis of GAAP in
effect and applied immediately before the relevant change in GAAP (or the
application thereof) became effective, until either such notice is withdrawn or
such provision is amended in a manner satisfactory to the Company and the
Required Lenders.

(c) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement and (v) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 2. AMOUNT AND TERMS OF LOAN COMMITMENTS

2.1 Loans. (a) Subject to the terms and conditions hereof, each Bank severally
agrees to make revolving credit loans (individually, a “Loan”; collectively, the
“Loans”) to the Company from time to time during the Commitment Period in an
aggregate principal amount at

 

21



--------------------------------------------------------------------------------

any one time outstanding not to exceed the amount of such Bank’s Commitment, as
such amount may be reduced as provided herein. During the Commitment Period, the
Company may use the Commitments by borrowing, prepaying the Loans in whole or in
part subject to subsection 2.9, and reborrowing, all in accordance with the
terms and conditions hereof.

(b) The Loans may from time to time be (i) Eurodollar Loans, (ii) Fed Rate Loans
or (iii) a combination thereof, as determined by the Company and notified to the
Administrative Agent in accordance with Sections 2.6 and 2.7, provided that no
Loan shall be continued as or converted into a Eurodollar Loan after the day
that is one month prior to the Maturity Date.

2.2 Notes. Each Bank may request that the Loans made by such Bank pursuant
hereto shall be evidenced by a promissory note of the Company, substantially in
the form of Exhibit A hereto, with appropriate insertions as to date and
principal amount (individually a “Note”; collectively, the “Notes”), payable to
the order of such Bank and evidencing the obligation of the Company to pay the
aggregate unpaid principal amount of all Loans made by such Bank hereunder, with
interest thereon as prescribed in Section 2.3. Each Bank is hereby authorized to
record the date and amount of each Loan made by such Bank, and the date and
amount of each payment or prepayment of principal thereof on the schedule
annexed to and constituting a part of its Note, and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded;
provided, however, that any error or omission in making any such recordation
shall not affect the obligations of the Company hereunder or under any Note.
Each Note shall (x) be stated to mature on the last day of the Commitment Period
and (y) bear interest on the unpaid principal amount thereof from time to time
outstanding at the rates set forth in Section 2.3.

2.3 Interest Rates and Interest Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Fed Rate Loan shall bear interest for each day at a rate per annum
equal to the Fed Rate determined for such day plus the Applicable Margin.

(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.

(d) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
then such overdue principal amount shall bear interest at a rate per annum which
is 2% above the rate which would otherwise be applicable pursuant to
Section 2.3(a) or 2.3(b), as the case may be, and (ii) if all or a portion of
any interest payable on any Loan or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is 2% above the rate then applicable to Fed Rate Loans, in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

22



--------------------------------------------------------------------------------

2.4 Fees. (a) The Company agrees to pay to the Administrative Agent for the
account of each Bank a commitment fee computed at the Commitment Fee Rate on the
average daily amount of the undrawn Commitment of such Bank during the period
for which payment is made, the accrued and unpaid portion of such fee to be
payable in arrears on the last day of March, June, September and December of
each year (commencing on the first such date to occur after the Effective Date)
and on the Maturity Date. The Administrative Agent shall promptly distribute to
each Bank its pro rata share of each payment of such fees.

(b) The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the date as set forth in the Fee Letter and to perform any other
obligations contained therein.

2.5 Computation of Interest and Fees. (a) Interest and fees shall be computed on
the basis of (i) a 360 day year for actual days elapsed for Eurodollar Loans and
(ii) a 365 day or 366 day, as the case may be, year for actual days elapsed for
Fed Rate Loans and for fees under this Agreement. The Administrative Agent shall
as soon as practicable notify the Company and the Banks of each determination of
a Eurodollar Rate or of a Fed Rate. Any change in the interest rate on a Loan
resulting from a change in the Fed Rate shall become effective as of the opening
of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Company and the
Banks of such effective date and the amount of each such change in interest
rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Banks in the absence of manifest error. The Administrative Agent
shall, at the request of the Company, deliver to the Company a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.3(a) or 2.3(b), as the case may be.

2.6 Procedure for Borrowing. The Company may borrow Loans under the Commitments
during the Commitment Period on any Business Day, provided that the Company
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 3:00 P.M., New York City time,
(a) three (3) Business Days prior to the requested Borrowing Date, if all or any
part of the requested Loans are to be initially Eurodollar Loans or (b) one
(1) Business Day prior to the requested Borrowing Date, otherwise), specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether
the borrowing is to be of Eurodollar Loans, Fed Rate Loans or a combination
thereof and (iv) if the borrowing is to be entirely or partly of Eurodollar
Loans, the amount of such Type of Loan and the length of the initial Interest
Periods therefor. Each borrowing of Loans pursuant to the Commitments shall be
in an aggregate principal amount equal to the lesser of (i) $5,000,000 or a
whole multiple thereof, and (ii) the Available Commitments. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each Bank thereof.
Each Bank will make available to the Company at the office of the Administrative
Agent specified in Section 12.2, prior to 12:00 noon (New York City time) on the
requested Borrowing Date, or as soon as practicable thereafter, an amount in
immediately available funds equal to the amount of the Loan to be made by such
Bank.

 

23



--------------------------------------------------------------------------------

2.7 Conversion and Continuation Options. (a) The Company may elect from time to
time to convert Eurodollar Loans to Fed Rate Loans, by giving the Administrative
Agent at least two (2) Business Days’ prior irrevocable notice of such election.
The Company may elect from time to time to convert Fed Rate Loans to Eurodollar
Loans by giving the Administrative Agent at least three (3) Business Days’ prior
irrevocable notice of such election. Any such notice of conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Bank thereof. All or any part of outstanding Eurodollar
Loans and Fed Rate Loans may be converted as provided herein, provided that
(i) no Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Banks
have determined and notified the Company that such a conversion is not
appropriate and (ii) no Loan may be converted into a Eurodollar Loan after the
date that is one month prior to the Maturity Date.

(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company giving notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans, provided that no Eurodollar Loan
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Banks have determined and
notified the Company that such a continuation is not appropriate or (ii) after
the date that is one month prior to the Maturity Date and provided, further,
that if the Company shall fail to give such notice or if such continuation is
not permitted such Loans shall be automatically converted to Fed Rate Loans on
the last day of such then expiring Interest Period.

2.8 Termination or Reduction of Commitments. The Company shall have the right,
upon not less than three (3) Business Days’ notice to the Banks, to terminate
the Commitments or, from time to time, reduce the amount of the Commitments;
provided that, subject to the proviso in Section 2.9(a), (a) any such reduction
shall be accompanied by prepayment of the Loans to the extent, if any, that the
amount of the Loans then outstanding exceeds the amount of the Commitments as
then reduced, (b) any such termination of the Commitments shall be accompanied
by prepayment in full of the Loans then outstanding, together with accrued
interest thereon to the date of such prepayment, and the payment of any unpaid
commitment fee then accrued hereunder and other amounts, if any, payable by the
Company hereunder and (c) for any such prepayment, the Company shall reasonably
promptly pay the costs arising therefrom pursuant to Section 2.12. Any such
reduction shall be in an amount of $5,000,000, or greater integral multiple of
$5,000,000, and shall reduce permanently the amount of the Commitments then in
effect.

2.9 Optional Prepayments of Loans. (a) The Company may, at any time, on the last
day of any Interest Period with respect thereto, in the case of Eurodollar Loans
(or on any other day if the Company reasonably promptly pays the costs arising
therefrom pursuant to Section 2.12), and from time to time, in the case of Fed
Rate Loans, and upon three (3) Business Days’ irrevocable notice, in the case of
Eurodollar Loans, and upon one (1) Business Day’s notice, in case of Fed Rate
Loans, to the Administrative Agent, prepay the Loans on the date specified in
such notice, in whole or in part, with accrued interest to the date of such
prepayment on the amount prepaid; provided, however, that each partial
prepayment of Loans shall be in a principal amount of $5,000,000 or a larger
integral multiple of $1,000,000.

 

24



--------------------------------------------------------------------------------

(b) Upon receipt of a notice of prepayment of Loans pursuant to Section 2.9(a),
the Administrative Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s ratable share of such prepayment.

2.10 Pro Rata Treatment and Payments. (a) Each borrowing of Loans by the Company
from the Banks, each payment (including each prepayment) by the Company on
account of principal of and interest on the Loans and any reduction of the
Commitments of the Banks hereunder shall be made pro rata according to the
respective Commitment Percentages of the Banks. All payments (including
prepayments) to be made by the Company in respect of the Loans on account of
principal, interest and fees shall be made without set-off or counterclaim and
shall be made directly to the office of the Administrative Agent specified in
Section 12.2, in lawful money of the United States of America and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Banks entitled thereto promptly upon receipt in like funds as received by the
Administrative Agent. If any payment hereunder becomes due and payable on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.

(b) Each Bank shall apply the amount of each payment (including each prepayment)
made by the Company on account of principal of the Loans to the payment of the
then outstanding principal amounts of Loans, in such amounts and in such order
as the Company shall direct by notice to the Administrative Agent (or, in the
case of a prepayment pursuant to Section 2.9, as the Company shall direct in its
notice of prepayment), provided that if the Company shall fail to give any such
notice, each Bank shall apply the amount received to the payment of the then
outstanding Loans pro rata according to the respective outstanding principal
amounts of such Loans.

2.11 Non-Receipt of Funds by the Administrative Agent. (a) Unless the
Administrative Agent shall have been notified by the Company prior to the date
on which any payment in respect of a Loan is due from it hereunder (which notice
shall be effective upon receipt) that the Company does not intend to make such
payment, the Administrative Agent may assume that the Company has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to each Bank on such
payment date an amount equal to the portion of such assumed payment to which
such Bank is entitled hereunder, and if the Company has not in fact made such
payment to the Administrative Agent, such Bank shall, on demand, repay to the
Administrative Agent the amount made available to such Bank together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to such Bank and ending on (but excluding) the
date such Bank repays such amount to the Administrative Agent, at a rate per
annum equal to the Administrative Agent’s cost of obtaining overnight funds in
the federal funds market in New York on each such day.

 

25



--------------------------------------------------------------------------------

(b) A certificate of the Administrative Agent submitted to any Bank with respect
to any amount owing under the foregoing paragraph (a) shall be prima facie
evidence of the facts stated therein.

2.12 Indemnity. The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of (a) default by the Company in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Company has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Company in making any prepayment of or conversion from a
Eurodollar Loan after the Company has given a notice thereof in accordance with
the provisions of Section 2.9 or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, prepaid, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, prepay, convert
or continue to the last day of such Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable Eurodollar
Rate (excluding the Applicable Margin) over (ii) the amount of interest (as
reasonably determined by such Bank) which would have accrued to such Bank on
such amount by redeploying such amount in respect of deposits in the eurodollar
market for a comparable period. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.13 Capital Adequacy. In the event that any of the Banks shall have determined
that the adoption after the date hereof of any law, rule or regulation regarding
capital adequacy, or any change after the date hereof therein or in the
interpretation or application thereof or compliance by such Bank with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority, does or shall have the
effect of reducing the rate of return on such Bank’s capital as a consequence of
its obligations hereunder to a level below that which such Bank could have
achieved but for such adoption, change or compliance (taking into consideration
such Bank’s policies with respect to capital adequacy) by an amount deemed by
such Bank to be material, then after submission by such Bank to the Company of a
written request therefor, the amount of interest payable by the Company to such
Bank on each Interest Payment Date shall be increased by such amount (as
determined in good faith by such Bank in accordance with its practice applicable
generally to similarly situated borrowers) as will compensate such Bank for the
portion of such reduction allocable to the period in respect of which interest
is so paid on such Interest Payment Date. A certificate as to any additional
amounts payable pursuant to this Section 2.13, together with a statement by such
Bank that such amounts have been calculated consistently with amounts calculated
and claimed for in the case of other borrowers parties to revolving credit
agreements with such Bank, submitted by such Bank, through the Administrative
Agent, to the Company, shall be conclusive evidence of the facts stated therein.

2.14 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest

 

26



--------------------------------------------------------------------------------

Period the Administrative Agent shall give telecopy notice thereof to the
Company and the Banks as soon as practicable thereafter. If such notice is given
(a) any Eurodollar Loans requested to be made on the first day of such Interest
Period shall be made as Fed Rate Loans, (b) any Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
converted to or continued as Fed Rate Loans and (c) any outstanding Eurodollar
Loans shall be converted, on the first day of such Interest Period, to Fed Rate
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Company have the right to convert Loans to Eurodollar Loans.

2.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Bank to make or maintain Eurodollar Loans
as contemplated by this Agreement, then, such Bank shall give written notice
thereof to the Company and to the Administrative Agent and (a) the commitment of
such Bank hereunder to make Eurodollar Loans, continue Eurodollar Loans as such
and convert Fed Rate Loans to Eurodollar Loans shall forthwith be suspended for
the duration of such unlawfulness and (b) the Bank and the Company shall
promptly enter into negotiations in good faith to agree to a solution to such
illegality, limitation or impracticability; provided however, that if such an
agreement has not been reached by the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law, such Bank’s Loans then outstanding as Eurodollar Loans, if any,
shall be converted automatically to Fed Rate Loans. If any such conversion of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Company shall pay to such Bank such
amounts, if any, as may be required pursuant to Section 2.12. Each Bank that has
delivered a notice pursuant to this Section, if the circumstances giving rise to
such notice cease to exist, shall notify the Company thereof as soon as
practicable.

2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Bank with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Bank to any tax on its capital reserves with respect to
this Agreement, any Note or any Eurodollar Loan made by it, (except for
Non-Excluded Taxes covered by Section 2.17, changes in the rate of tax on the
overall net income of such Bank, any branch profits imposed by the United States
of America or any similar tax imposed by any other jurisdiction and any United
States withholding taxes imposed by reason of Section 1471 through Section 1474
of the Code);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Bank any other condition;

 

27



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount which such Bank deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the amount of interest
payable by the Company to such Bank on the Interest Payment Date in respect of
each Interest Period shall be increased by such amount (as determined in good
faith by such Bank in accordance with its practice applicable generally to
similarly situated borrowers) as will compensate such Bank for such increased
cost or reduced amount receivable allocable to such Interest Period. Any Bank
claiming additional amounts pursuant to this Section 2.16 shall use its
reasonable efforts (consistent with internal policy and applicable legal and
regulatory restrictions) to take such action, as requested by the Company in
writing, if the taking of such action would avoid the need for or reduce the
amount of any such additional amounts and would not, in the judgment of such
Bank, be adverse to the affected Loans or to such Bank.

If any Bank becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Company (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled. A certificate
as to any additional amounts payable pursuant to this Section submitted by such
Bank to the Company (with a copy to the Administrative Agent) shall be
conclusive in the absence of demonstrable error. The agreements in this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

(b) No Bank shall be entitled to any compensation under this Section 2.16 for
any costs incurred or reduction suffered with respect to any date unless such
Bank shall have notified the Company that it will demand compensation for such
costs or reductions under paragraph (a) above not more than 60 days after the
later of (i) such date and (ii) the date on which such Bank shall have become
aware of such costs or reductions.

2.17 Taxes. (a) All payments made by the Company under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto), excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Bank by (A) the jurisdiction under the laws
of which such entity is organized or in which its principal office or applicable
lending office is located or (B) any jurisdiction as a result of a present or
former connection between the Administrative Agent or such Bank and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement), (ii) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (i) above and (iii) any United States withholding taxes imposed by
reason of Section 1471 through Section 1474 of the Code (other than by reason of
a change in law imposed after the date hereof but not including changes in the
rate of such withholding taxes); provided, that if any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable by the Company to the Administrative Agent or any

 

28



--------------------------------------------------------------------------------

Bank as determined in good faith by the applicable withholding agent, (x) such
amounts shall be paid to the relevant Governmental Authority in accordance with
applicable law, and (y) the amounts so payable by the Company to the
Administrative Agent or such Bank shall be increased to the extent necessary to
yield to the Administrative Agent or such Bank (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement as if such
withholding or deduction had not been made, provided further, however, that the
Company shall not be required to increase any such amounts payable to the
Administrative Agent or any Bank with respect to any Non-Excluded Taxes (1) that
are attributable to such Bank’s failure to comply with the requirements of
paragraph (d) of this Section, or (2) that are United States withholding taxes
imposed on amounts payable by the Company to such Bank at the time such Bank
becomes a party to this Agreement, except to the extent that such Bank’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Company with respect to such Non-Excluded Taxes pursuant to
this paragraph.

(b) In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Company
(or the Administrative Agent on account of such Banks), as promptly as possible
after the payment of such Non-Excluded or Other Taxes, the Company shall send to
the Administrative Agent for its own account or for the account of the relevant
Bank, as the case may be, proof of payment thereof. If the Company fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, the Company shall indemnify the Administrative Agent and the Banks
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Bank as a result of any such failure.

(d) Any Bank that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder shall, to the
extent it is legally entitled to do so, deliver to the Company (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Company or Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or as reasonable requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding (including any
documentation necessary to prevent withholding under Section 1471 through
Section 1474 of the Code). Without limiting the generality of the foregoing,
each Bank (or Assignee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent (or, in the case of a Participant, to the
Bank from which the related participation shall have been purchased) two copies
of U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI, of Form
W-81MY (together with any applicable underlying IRS forms) or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit E and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Company
under this Agreement. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of

 

29



--------------------------------------------------------------------------------

any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the reasonable request of
the Company or the Administrative Agent. In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Company and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Company (or any other form of certification adopted
by the U.S. taxing authorities for such purpose). Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Lender is not legally
able to deliver.

(e) Each Bank shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Bank and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error.

(f) If the Administrative Agent or any Bank determines, in its sole discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Company (but only to the extent of indemnity payments
made, and/or additional amounts paid, by the Company under this Section 2.17
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Company, upon the written request of the Administrative Agent or such Bank,
agrees to repay the amount paid over to the Company (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Bank in the event the Administrative Agent or such
Bank is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require the Administrative Agent or any Bank
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Company or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18 Commitment Reductions and Mandatory Prepayments. If on any date the Company
or any of its Subsidiaries shall receive Net Proceeds from a Designated Asset
Sale and if, after such Designated Asset Sale, the Company or any of its
Subsidiaries owns less than 65% of the Capital Stock of the Designated
Subsidiary subject to such Designated Asset Sale, the Commitments shall be
permanently reduced by an amount equal to 100% of the value of such Net Proceeds
(the “Disposition Amount”); provided that, if immediately prior to giving effect
to such Designated Asset Sale, the Company and its Subsidiaries own in excess of
65% of the Capital Stock of the Designated Subsidiary that is subject to such
Designated Asset Sale, the

 

30



--------------------------------------------------------------------------------

“Disposition Amount” shall be limited to the portion of the Net Proceeds
attributable to the percentage of the Capital Stock of such Designated
Subsidiary sold, transferred, otherwise disposed of or issued, that is equal to
the difference between 65% and the percentage of the Capital Stock of such
Designated Subsidiary owned by the Company and its Subsidiaries after giving
effect to such Designated Asset Sale. Any such reduction shall be accompanied by
(x) a prepayment of the Loans to the extent, if any, that the amount of the
Commitments then reduced and (y) payment of the costs arising therefrom pursuant
to Section 2.12.

2.19 Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Bank is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.4;

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether all Banks, each affected Bank, or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 12.1), provided that any waiver, amendment or
modification that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date for the payment of principal or interest
owing to such Defaulting Lender hereunder, reduce the principal amount of any
obligation owing to such Defaulting Lender hereunder, reduce the amount of or
the rate or amount of interest on any amount owing to such Defaulting Lender or
of any fee payable to such Defaulting Lender hereunder, or alter the terms of
this proviso, will require the consent of such Defaulting Lender; and

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(iii) third, if so determined by the Administrative Agent and the Company, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement, (iv) fourth, to
the payment of any amounts owing to the Banks as a result of any judgment of a
court of competent jurisdiction obtained by any Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (v) fifth, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement.

Notwithstanding Section 2.20, the Company may, upon not less than three
(3) Business Day’s notice to a Defaulting Lender and the Administrative Agent
(which the Administrative Agent will promptly provide to the other Banks),
terminate or reduce the unused

 

31



--------------------------------------------------------------------------------

Commitment of such Defaulting Lender (without being required to terminate or
reduce the Commitments of other Banks); provided, that the Company may not
terminate or reduce such Commitment if after giving effect to such termination
or reduction, the aggregate principal amount of outstanding Loans would exceed
the total Commitments. At any time after termination or reduction of a
Defaulting Lender’s unused Commitment, (i) the Company may identify one or more
banks or financial institutions willing to become a party to this Agreement as a
Bank and (ii) the Company may enter into an agreement with each such bank or
financial institution pursuant to which it shall become a Bank with a Commitment
under this Agreement, provided, that (a) the Administrative Agent approves the
bank or financial institution that is to become a Bank under this Agreement,
(b) the agreement pursuant to which such bank or financial institution becomes a
party to this Agreement shall be reasonably satisfactory to the Administrative
Agent, (c) such Defaulting Lender shall have received payment of an amount equal
to the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the banks or financial
institutions that become Banks hereunder (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (d) the aggregate amount of the new Commitments of banks or
financial institutions that become Banks hereunder pursuant to this sentence
does not exceed the amount of the terminated or reduced Commitment of the
Defaulting Lender.

In the event that the Administrative Agent and the Company each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Bank to
be a Defaulting Lender, then outstanding Loans of the Banks shall be readjusted
to reflect the inclusion of such Bank’s Commitment and on such date such Bank
shall purchase at par such of the Loans of the other Banks as the Administrative
shall determine may be necessary in order for such Bank to hold such Loans in
accordance with the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Bank’s Commitment.

2.20 Mitigation Obligations; Replacement of Lenders. (a) If any Bank requests
compensation under Section 2.16, or requires the Company to pay any additional
amount to any Bank or any Governmental Authority for the account of any Bank
pursuant to Section 2.17, then such Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Bank, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.16 or 2.17, as the case may be, in the future and (ii) would not
subject such Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Bank in connection with any such designation
or assignment.

(b) If any Bank requests compensation under Section 2.16, or if the Company is
required to pay any additional amount to any Bank or any Governmental Authority
for the account of any Bank pursuant to Section 2.17, or if any Bank is a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Bank and the Administrative Agent, require such Bank to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.7), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations

 

32



--------------------------------------------------------------------------------

(which assignee may be another Bank, if a Bank accepts such assignment);
provided that (i) the Company shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Bank shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such Bank
or otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. In case such Bank is a Defaulting Lender, each
party hereto agrees that an assignment required pursuant to this paragraph may
be effected pursuant to an Assignment and Assumption executed by the Company,
the Administrative Agent and the assignee and that the Bank required to make
such assignment need not be a party thereto.

SECTION 3. RESERVED

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Banks to enter into this Agreement and to make the Loans
herein provided for, the Company hereby represents and warrants to the Banks and
the Administrative Agent that:

4.1 Financial Condition. The audited consolidated balance sheets of the Company
and its consolidated Subsidiaries as at December 31, 2007, December 31, 2008 and
December 31, 2009, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Deloitte & Touche LLP, present fairly the
consolidated financial condition of the Company and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). Neither the Company nor any of its Subsidiaries, as of the Effective
Date, has any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.

4.2 No Material Adverse Effect. Since December 31, 2009, there has been no event
or development that would reasonably be expected to have a Material Adverse
Effect.

4.3 Existence; Compliance with Law. The Company (a) is a limited liability
company formed and validly existing under the Limited Liability Company Law of
the State of Delaware, or, if at any time after the Effective Date the Company
has changed its form of business organization to a corporate or partnership
form, is, on any date on or after the

 

33



--------------------------------------------------------------------------------

effectiveness of such change upon which this representation is made or deemed
made, duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the requisite power and authority
under such law to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except where the failure to so
qualify would not reasonably be expected, in the aggregate, to have a Material
Adverse Effect. Each of the Company’s Significant Subsidiaries (x) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (y) has the requisite power and authority to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged and (z) is duly qualified
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification except where the failure to so qualify would not reasonably be
expected, in the aggregate, to have a Material Adverse Effect. Each of the
Company and its Significant Subsidiaries is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith would not, in
the aggregate, have a material adverse effect on the business, property,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, and would not materially adversely affect the
ability of the Company to perform its obligations under this Agreement and the
Notes.

4.4 Power; Authorization; Enforceable Obligations. The Company has the requisite
power and authority and the legal right to make, deliver and perform this
Agreement and the Notes and to borrow hereunder and has taken all necessary and
proper action to authorize the borrowings on the terms and conditions of this
Agreement and the Notes and to authorize the execution, delivery and performance
of this Agreement and the Notes by the Company. No consent or authorization of,
filing with or other act by or in respect of any Governmental Authority is
required by the Company in connection with the borrowings hereunder or with the
execution, delivery or performance of this Agreement or the Notes by the Company
or with the validity or enforceability of this Agreement or the Notes against
the Company. This Agreement has been duly executed and delivered on behalf of
the Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).
On the date of the initial Loans hereunder, each Note, if requested, will have
been duly executed and delivered on behalf of the Company and will constitute a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the Notes, the borrowings hereunder and the use of the proceeds thereof, will
not violate the organizational or governing documents of the Company or any of
its Significant Subsidiaries,

 

34



--------------------------------------------------------------------------------

any other material Requirement of Law or any material Contractual Obligation of
the Company or of any of its Significant Subsidiaries, and will not result in,
or require, the creation or imposition of any Lien on any of its or their
respective properties or revenues pursuant to any Requirement of Law or
Contractual Obligation.

4.6 No Material Litigation. Except as disclosed in the SEC Filings, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Significant Subsidiaries or
against any of its or their respective properties or revenues (a) with respect
to this Agreement or the Notes, or (b) which is reasonably likely to be
adversely determined and, if adversely determined, would reasonably be expected
to have, a Material Adverse Effect.

4.7 No Default. Neither the Company nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation in any respect which would
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of the Company and its Subsidiaries, if
any, has good title to or valid leasehold interests in all its material real
property, and good title to all its other material property, and none of such
property is subject to any Lien prohibited by Section 7.3.

4.9 Taxes. Each of the Company and its Subsidiaries has filed or caused to be
filed all tax returns which to the knowledge of the Company are required to be
filed by it and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority except (a) those taxes the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Company or any of its Significant Subsidiaries, as the case may be,
or (b) to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

4.10 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.

4.11 ERISA. Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) during the five-year period prior to the
date on which this representation is made or deemed made, (i) no Reportable
Event or non-exempt Prohibited Transaction has occurred with respect to any
Plan; (ii) no termination of a Single Employer Plan has occurred with respect to
which the liability remains unsatisfied and no Lien in favor of the PBGC has
arisen; (iii) there has been no failure to meet the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA,
including but not limited to the occurrence of an “accumulated funding
deficiency” (within the meaning of Section

 

35



--------------------------------------------------------------------------------

412 of the Code or Section 302 of ERISA as in effect prior to the effective date
of the Pension Protection Act of 2006)) with respect to any Single Employer
Plan; and (iv) there has been no filing pursuant to Section 412(c) of the Code
or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Single Employer Plan, no failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Single Employer Plan, or failure by the Company or any Commonly Controlled
Entity to make any required contribution to a Multiemployer Plan; (b) the
Company, each of its Significant Subsidiaries and each Commonly Controlled
Entity is in compliance in all respects with the applicable provisions of ERISA
and the Code relating to Plans; (c) the present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Single Employer Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Single Employer Plan allocable to such accrued benefits
and there has been no determination that any Single Employer Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (d) neither the Company nor any Commonly
Controlled Entity has received from the PBGC or a plan administrator any notice
relating to an intention to terminate any Single Employer Plan or to appoint a
trustee to administer any Single Employer Plan under Section 4042 of ERISA;
(e) neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in any liability under Section 4201 of ERISA,
and neither the Company nor any Commonly Controlled Entity would become subject
to any liability under ERISA if the Company or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made; (f) neither the Company nor any Commonly Controlled Entity
has received any notice of a determination that a Multiemployer Plan is in
Reorganization, Insolvent or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); and (g) with
respect to each Foreign Plan, there has been no failure (i) to make or, if
applicable, accrue in accordance with normal accounting practices, any employer
or employee contributions required by applicable law or by the terms of such
Foreign Plan; (ii) to register or loss of good standing with applicable
regulatory authorities of any such Foreign Plan required to be registered; or
(iii) of any Foreign Plan to comply with any material provisions of applicable
law and regulations or with the material terms of such Foreign Plan.

4.12 Investment Company Act; Other Regulations. Neither the Company nor any of
its Subsidiaries is an “investment company”, or a company “controlled” by a
registered “investment company”, within the meaning of the Investment Company
Act of 1940, as amended. Neither the Company nor any of its Subsidiaries is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board and Rule 15c3-1 as promulgated by the SEC under the Act) that limits
its ability to incur Indebtedness.

4.13 Significant Subsidiaries. Except as disclosed to the Administrative Agent
(who shall promptly notify the other Banks upon receipt of such disclosure) by
the Company in writing from time to time after the Effective Date, (a) Schedule
4.13 sets forth the name and jurisdiction of incorporation of each Significant
Subsidiary and, as to each such Significant Subsidiary, the percentage of each
class of Capital Stock owned by the Company and (b) there

 

36



--------------------------------------------------------------------------------

are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than Exchangeable Interests, stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of the Company or any of its Significant
Subsidiaries, except as created by this Agreement.

4.14 Accuracy of Information, etc. No statement or information contained in this
Agreement or any other document, certificate or statement furnished by or on
behalf of the Company to the Administrative Agent or the Banks, or any of them,
for use in connection with the transactions contemplated by this Agreement,
contained as of the date such statement, information, document or certificate
was so furnished (as modified or supplemented by other information so
furnished), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in each case taken as a whole; provided that, with respect to any
such statement or information with respect to projected financial information or
other projected results, the Company represents only that such information was
based upon good faith estimates and assumptions believed by management of the
Company to be reasonable at the time made, it being recognized by the Banks that
such information as it relates to future events is not to be viewed as fact and
that actual results during the period or periods covered by such information may
differ from the projected results set forth therein by a material amount. There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein or in any
other documents, certificates and statements furnished to the Administrative
Agent and the Banks for use in connection with the transactions contemplated
hereby.

4.15 Use of Proceeds. The proceeds of the Loans shall be used by the Company for
general corporate purposes.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions of Initial Loans. The obligation of each Bank to make its initial
Loan hereunder and the effectiveness of this Agreement are subject to the
satisfaction of the following conditions precedent:

(a) Execution of Agreement. The Administrative Agent shall have received this
Agreement, executed by an authorized officer of each Bank party hereto and by an
authorized officer of the Company.

(b) Notes. The Administrative Agent shall have received a Note conforming to the
requirements hereof and executed by an authorized officer of the Company for
each Bank that has requested a Note prior to the Effective Date. The
Administrative Agent shall promptly forward any such Notes to the appropriate
Banks.

(c) Existing Credit Agreement. Prior to or substantially simultaneously with the
Effective Date, the commitments under the Existing Credit Agreement shall have
been terminated and the Company shall have repaid all outstanding loans, unpaid
interest thereon and all fees and expenses owed thereunder.

 

37



--------------------------------------------------------------------------------

(d) Legal Opinion. The Administrative Agent shall have received (i) an opinion
of Cravath, Swaine & Moore LLP, special counsel to the Company, substantially in
the form of Exhibit B-1, and (ii) an opinion of Scott D. Hoffman, Managing
Director and the General Counsel to the Company, substantially in the form of
Exhibit B-2, and (iii) and an opinion of Wilmer Cutler Pickering Hale and Dorr
LLP, substantially in the form of Exhibit B-3, each dated the Effective Date and
addressed to the Administrative Agent and the Banks.

(e) Closing Certificate. The Administrative Agent shall have received a Closing
Certificate of the Company dated the Effective Date, in a form reasonably
satisfactory to the Administrative Agent, with appropriate insertions and
attachments (including the certificate of formation and the operating agreement
of the Company) executed by an officer of the Company.

(f) Incumbency and Signatures. The Administrative Agent shall have received a
certificate of an officer of the Company, dated the Effective Date, as to the
incumbency and signatures of the officers of the Company, duly authorized to
sign this Agreement, the Notes and any certificate or other document required to
be delivered pursuant thereto.

(g) Fees. The Administrative Agent shall have received all fees required to be
paid to it and each Bank under this Agreement on or prior to the Effective Date.

5.2 Conditions to All Loans. The making by each Bank of any Loan hereunder (but
not the conversion or continuation of any Loan pursuant to Section 2.7) is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date:

(a) Representations and Warranties. The representations and warranties made by
the Company herein or which are contained in any certificate furnished at any
time under or in connection herewith shall be true and correct on and as of the
Borrowing Date as if made on and as of such date (it being understood and agreed
that any representation and warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loan to be made on such
Borrowing Date.

(c) Compliance Certificate. Notwithstanding the fact that no Event of Default
has occurred and is continuing, if the Company has failed to comply with the
financial covenants set forth in Section 7.1 for any period of time, the Company
shall have delivered a Compliance Certificate substantially in the form of
Exhibit D.

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in clauses (a) and (b) of this Section have been satisfied.

 

38



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan remains outstanding and unpaid or any other amount is owing to the Banks or
the Administrative Agent hereunder, the Company shall and (except in the case of
delivery of financial information, reports and notices) shall cause each
Significant Subsidiary to:

6.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Bank:

(a) as soon as available, but in any event within 90 days after each
December 31st or other date on which the annual audit of the Company is
conducted, a copy of the balance sheet of the Company and its consolidated
Subsidiaries as at such date and the related statement of income for the fiscal
year then ended, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by
independent certified public accountants of nationally or regionally recognized
standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first, second and third quarterly periods of each fiscal year of
the Company, the unaudited balance sheet of the Company and its consolidated
Subsidiaries as at the end of each such quarter and the related unaudited
statement of income of the Company and its consolidated Subsidiaries for the
fiscal year to date, certified by a Responsible Officer of the Company with
responsibility for financial reporting matters (subject to normal year-end audit
adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail in accordance with GAAP applied
consistently throughout the period reflected therein, and in the case of clause
(b) above, subject to normal year-end audit adjustments and the absence of
footnotes.

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Bank:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a certificate of an authorized financial officer of the
Company (i) stating that, to the best of such authorized financial officer’s
knowledge, the Company and its Significant Subsidiaries during such period have
observed or performed all of their covenants and other agreements, and satisfied
every condition, contained in this Agreement and in the Notes to be observed,
performed or satisfied by them, and that such officer has obtained no knowledge
of any Event of Default, in each case except as specified in such certificate
and (ii) setting forth quarterly computations with respect to compliance with
Section 7.1 of this Agreement;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the quarterly periods of each fiscal year of each Designated
Subsidiary, a copy of the Statement of Financial Condition and Computation of
Net Capital of such

 

39



--------------------------------------------------------------------------------

Designated Subsidiary as of the end of such quarter included in Part II of such
Designated Subsidiary’s FOCUS Report, Annual Audit Report, amendment to Form ADV
or amendment to Form BD (as applicable) for such quarter, certified as correct
as of the date thereof, subject to changes resulting from subsequent audit
adjustments, by an authorized officer of such Designated Subsidiary;

(c) as soon as possible and in any event within 30 days after the Company knows
or has reason to know of the following events: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC, the
Company or any Commonly Controlled Entity with respect to the withdrawal from,
or the terminating, reorganization or insolvency of, any Single Employer Plan or
Multiemployer Plan, a certificate of an authorized officer of the Company
setting forth the details thereof and the action, if any, that the Company or
the Commonly Controlled Entity proposes to take with respect thereto;

(d) promptly, such additional financial and other information, confidential or
otherwise, as the Banks may from time to time reasonably request and which the
Company is not expressly prohibited by law or written contract from disclosing;
and

(e) within 5 days after the same are sent, copies of all financial statements
and reports that Holdings or the Company sends to the holders of any class of
its debt securities or public equity securities and, within five (5) days after
the same are filed, copies of all financial statements and reports that Holdings
or the Company may make to, or file with, the SEC.

6.3 Conduct of Business and Maintenance of Existence; Compliance. (a) Continue
to engage in business of the same general type as now conducted by it and
preserve, renew and keep in full force and effect its existence (which, in the
case of the Company shall be as a duly formed and existing limited liability
company or, if the provisions set forth in the immediately succeeding sentence
have been satisfied, a duly organized and existing corporation or partnership),
except as otherwise expressly permitted under Section 7.4, (b) take all
reasonable action to maintain all material rights, privileges and franchises
necessary or desirable in the normal conduct of its business and (c) comply with
all Contractual Obligations and Requirements of Law, except to the extent that
failure to comply therewith would not reasonably be expected, in the aggregate,
to have a Material Adverse Effect. The Company may change the form of its
business organization from limited liability company to corporate form or to a
limited partnership form provided that (i) immediately upon giving effect to any
such change, all representations and warranties made by the Company under
Section 4 hereof are true and correct as if made at such time by the Company in
such successor form and (ii) upon or prior to the date of such change, the
Company shall have delivered to the Administrative Agent a certificate of the
Company to such effect and opinion satisfactory to the Administrative Agent with
respect to the assumption of all agreements, obligations and liabilities
hereunder by the Company in such successor form.

6.4 Maintenance of Property; Insurance. Keep all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted;

 

40



--------------------------------------------------------------------------------

maintain with financially sound and reputable insurance companies insurance on
all its property in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies engaged in the
same or a similar business and of a similar size; and furnish to each Bank, upon
written request, full information as to the insurance carried.

6.5 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and, with
the prior consent of the Company, which shall not be unreasonably withheld (and
not be required when any Event of Default has occurred and is continuing but
with reasonable prior notice), permit representatives of any Bank to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired, and to discuss the business, operations, properties and financial and
other condition of the Company and its Subsidiaries with officers and employees
of the Company and its Significant Subsidiaries and with its independent
certified public accountants.

6.6 Notices. Promptly give notice to the Administrative Agent and each Bank:

(a) of the occurrence of any Default or Event of Default upon obtaining
knowledge thereof;

(b) of any litigation or proceeding which may exist at any time between the
Company or any Subsidiary and any other person, which is reasonably likely to be
adversely determined and if adversely determined would have a Material Adverse
Effect;

(c) of the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence of any
Reportable Event or non-exempt Prohibited Transaction resulting in liability in
excess of $10,000,000 with respect to any Plan, a failure to make any required
contribution to a Single Employer Plan or Multiemployer Plan, any determination
that any Single Employer Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA), the
creation of any Lien in favor of the PBGC or a Plan, any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or
determination that any Multiemployer Plan is, or is expected to be, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA, or (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Company or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan
or determination that any such Single Employer Plan is, or is expected to be, in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA) or that any Multiemployer Plan is, or is expected to be, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA; and

(d) of any other development that has had or would reasonably be expected to
have a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action, if any, the Company proposes to
take with respect thereto.

SECTION 7. NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan remains outstanding and unpaid or any other amount is owing to the Banks or
the Administrative Agent hereunder, the Company shall not, and shall not permit
any of its Significant Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter, commencing with the fiscal quarter ended
June 30, 2010, to be greater than 4.00 to 1.00.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for the period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter, commencing with the fiscal quarter ended
June 30, 2010, to be less than 3.00 to 1.00.

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness arising under this Agreement or the Notes;

(b) Indebtedness of the Company to any Wholly Owned Subsidiary and of any Wholly
Owned Subsidiary to the Company or any other Wholly Owned Subsidiary;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.2 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(d) [Reserved];

(e) secured Broker-Dealer Indebtedness and Indebtedness of Lazard Frères Banque;
provided that after giving effect to the incurrence of any unsecured
Indebtedness by Lazard Frères Bank permitted under this Section 7.2(e), the
aggregate of its unencumbered assets shall exceed the aggregate of its unsecured
Indebtedness;

(f) Indebtedness of a Subsidiary acquired after the Effective Date or a
corporation or other entity merged into or consolidated with the Company or any
Subsidiary after the Effective Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case, exists at the time
of such acquisition, merger or consolidation and is not created in contemplation
of such event and where such acquisition, merger or consolidation is permitted
by this Agreement and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided that, immediately after giving effect to
the acquisition or assumption of such Indebtedness (other than Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness), the Leverage
Ratio shall not be greater than 3.5 to 1.0;

 

42



--------------------------------------------------------------------------------

(g) Capital Lease Obligations in connection with the Paris Lease and any
Indebtedness the net proceeds of which are used to refinance or replace such
Capital Lease Obligations; provided that the principal amount of such
Indebtedness does not exceed the value of the real property covered by the Paris
Lease;

(h) additional Capital Lease Obligations in an aggregate principal amount not to
exceed $10,000,000 at any one time outstanding;

(i) purchase money Indebtedness incurred by the Company or any Subsidiary prior
to or within 270 days of the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof in an aggregate principal amount not to exceed
$25,000,000 at any one time outstanding;

(j) Indebtedness of the Company in respect of the Senior Notes and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness;

(k) Indebtedness in connection with Permitted Receivables Financings in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;

(l) Indebtedness in respect of letters of credit issued for the account of the
Company or its Subsidiaries (other than letters of credit issued as guaranties
for Indebtedness of the Company and its Subsidiaries);

(m) Subordinated Indebtedness of the Company or any of its Subsidiaries (other
than LFNY);

(n) additional Indebtedness of the Company or any of its Subsidiaries in an
aggregate principal amount (for the Company and all Subsidiaries) not to exceed
$125,000,000 at any one time outstanding; provided that, immediately after
giving effect to the incurrence of such additional Indebtedness, the Leverage
Ratio shall not be greater than 3.5 to 1.0;

(o) Guarantee Obligations of the Company and its Subsidiaries in respect of
Indebtedness of the Company or its Subsidiaries so long as the incurrence of
such Indebtedness is permitted under this Agreement;

(p) Indebtedness under the Intesa Notes and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; and

(q) Specified Non-Recourse Indebtedness.

 

43



--------------------------------------------------------------------------------

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except:

(a) Liens created, incurred or assumed by any Subsidiary of the Company which is
a registered broker-dealer upon assets owned by such Subsidiary or held for such
Subsidiary’s account to secure Trade Debt;

(b) Liens for taxes, assessments, governmental charges or levies not yet due or
which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Company in accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

(d) (i) pledges or deposits in connection with workmen’s compensation,
unemployment insurance and other social security legislation, (ii) licenses,
sublicenses, leases or subleases granted in the ordinary course of business not
interfering in any material respect with the business of the Company or any of
its Subsidiaries, (iii) Liens arising from UCC financing statements regarding
operating leases and (iv) Liens on securities that are the subject of repurchase
agreements constituting Cash Equivalents;

(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory and other obligations required by law, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate; are not
substantial, and which do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Company and its Subsidiaries taken as a whole;

(g) Liens on real property, leasehold improvements and equipment of the Company
securing Specified Non-Recourse Indebtedness and/or Specified Recourse
Indebtedness;

(h) any judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (h) of Section 9;

(i) purchase money Liens on property acquired or held by the Company or any
Subsidiary in the ordinary course of business to secure the purchase price of
such property or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such property or other
Lien existing on any such property or assets at the time of acquisition (other
than any such Liens created in

 

44



--------------------------------------------------------------------------------

contemplation of such acquisition that do not secure the purchase price);
provided, however, that no such Lien shall extend to or cover any property other
than property being acquired, constructed on or improved;

(j) any assignment of an account or chattel paper (i) as part of the sale of the
business out of which such account or chattel paper arose, (ii) for the purpose
of collection only, (iii) under a contract to an assignee who is also to do the
performance under such contract or (iv) in whole or partial satisfaction of
pre-existing Indebtedness;

(k) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any of the Liens permitted by clause
(i) above upon the same real property or assets theretofore subject thereto
without increase in the amount of Indebtedness secured thereby;

(l) any Lien on any property or asset (or proceeds therefrom) that is existing
prior to the acquisition thereof by the Company or any Subsidiary or on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date that is existing prior to the time such Person becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Company or
any Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(m) any Lien securing Indebtedness permitted under Sections 7.2(b) (only to the
extent required under Requirements of Law), 7.2(e), 7.2(g), 7.2(h), 7.2(i) and
7.2(k); and

(n) other Liens securing Indebtedness or other obligations not prohibited under
Section 7.2 in an aggregate principal amount outstanding not to exceed
$5,000,000 at any time outstanding.

7.4 Limitation on Fundamental Changes. Consummate any merger, amalgamation,
statutory share exchange or consolidation or similar transaction (collectively,
to “Merge” or a “Merger”, as applicable) involving the Company and its
Significant Subsidiaries, or a sale or other disposition of all or substantially
all of the assets of Company and its Subsidiaries taken as a whole (any of the
foregoing, a “Business Combination”), except that:

(a) any Subsidiary of the Company may Merge with or into the Company or enter
into a Business Combination with the Company (provided that the Company shall be
the continuing or surviving person) or Merge with or into, or enter into a
Business Combination with, any other Subsidiary;

(b) so long as no Default exists or would result therefrom, any Merger of a
Significant Subsidiary, the purpose of which is to effect an asset sale or
disposition permitted under this Agreement and not constituting a sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole; and

 

45



--------------------------------------------------------------------------------

(c) any Business Combination shall be permitted if: (A) more than 50% of,
respectively, the outstanding equity interests in, and more than 50% of the
combined voting power of the then outstanding voting interests entitled to vote
generally in the election of directors or similar governing body, as the case
may be, of the person resulting from such Business Combination (including,
without limitation, a person which as a result of such transaction owns Holdings
or all or substantially all of Holdings’ assets either directly or through one
or more subsidiaries) shall be owned by persons who are the beneficial owners of
the Company immediately prior to such Business Combination, and (B) no Change in
Control shall occur.

7.5 RESERVED.

7.6 Limitation on Optional Payments and Modifications of Subordinated
Indebtedness. (a) Make any optional payment or prepayment on, or optional
redemption or purchase of, any Subordinated Indebtedness; provided that such
optional payments, prepayments, redemptions or purchases shall be permitted so
long as (i) made with the proceeds of Permitted Refinancing Indebtedness with
respect thereto, (ii) such payments do not exceed in the aggregate the amount
then available for Restricted Payments pursuant to Section 7.8(e), or (iii) the
Leverage Ratio is not greater than 3.5 to 1.0 after giving effect to such
optional payment, prepayment, redemption or purchase, or (b) make any amendment,
modification or change, or consent or agree to any amendment, modification or
change to any of the terms relating to the payment or prepayment of principal of
or interest on, any Subordinated Indebtedness (other than any such amendment,
modification or change which would extend the maturity or reduce the amount of
any payment of principal thereof or which would reduce the rate or extend the
date for payment of interest thereon or any such amendment, modification or
change which would not otherwise cause such Subordinated Indebtedness (assuming
that such Indebtedness were incurred after the Effective Date) to fail to
constitute Subordinated Indebtedness as defined herein). For the avoidance of
doubt, the Intesa Notes can be repaid in accordance with their terms and such
payments will not constitute optional payments or prepayments subject to this
Section 7.6; provided that, any Senior Indebtedness incurred to make such
payment or prepayment shall be subject to Section 7.2(n).

7.7 Clauses Restricting Subsidiary Distributions. Other than pursuant to the
Senior Note Indentures, enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Significant
Subsidiary of the Company to (a) make Restricted Payments in respect of any
Capital Stock of such Significant Subsidiary held by, or pay any Indebtedness
owed to, the Company or any other Subsidiary of the Company, (b) make loans or
advances to, or other Investments in, the Company or any other Subsidiary of the
Company or (c) transfer any of its assets to the Company or any other Subsidiary
of the Company, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions imposed by law, by any self-regulatory
organizations or existing under this Agreement, (ii) any restrictions with
respect to a Significant Subsidiary imposed pursuant to an agreement that has
been entered into in connection with the Disposition of all or substantially all
of the Capital Stock or assets of such Significant Subsidiary,
(iii) restrictions and conditions with

 

46



--------------------------------------------------------------------------------

respect to a Person that is not a Significant Subsidiary on the date hereof,
which restrictions and conditions are in existence at the time such Person
becomes a Significant Subsidiary and are not incurred in connection with, or in
contemplation of, such Person becoming a Significant Subsidiary,
(iv) restrictions and conditions no more restrictive than those in the Senior
Note Indentures, (v) restrictions and conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, and (vi) customary provisions in leases and other contracts
restricting the assignment thereof.

7.8 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock (or equivalent) of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Company or any of
its Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any of the Company or any Subsidiary
(collectively, “Restricted Payments”). Notwithstanding the foregoing, the
Company and each Subsidiary may make the following Restricted Payments:

(a) amounts necessary for tax distributions in accordance with Article VI of the
Company’s operating agreement as in effect as of the date hereof;

(b) distributions made in accordance with the Company’s operating agreement, as
in effect as of the date hereof, in respect of profit participation interests;

(c) Restricted Payments made by any Subsidiary of the Company to the Company or
any other Subsidiary of the Company or ratably with respect to its Capital
Stock;

(d) pro rata distributions to any holders of Capital Stock in a joint venture;

(e) Restricted Payments in an amount equal to (i) $38,000,000 per annum, plus
(ii) a cumulative amount from and after May 10, 2005 equal to the sum of (A) so
long as at the time of declaration the Working Capital of the Company is greater
than zero, 40% of Consolidated Net Income as determined in accordance with the
financial statements for the relevant period or periods, plus (B) proceeds
received by the Company after the May 10, 2005 from the issuance of its Capital
Stock and capital contributions, plus (C) the principal amount of any
convertible or exchangeable securities actually converted or exchanged minus
(iii) the aggregate amount of restricted payments made during the period from
May 10, 2005, to the Effective Date pursuant to Section 7.8(e) of the Existing
Credit Agreement minus (iv) at any time, the aggregate amount of payments made
pursuant to Section 7.6(a)(ii) hereto;

(f) Restricted Payments necessary for any parent of the Company to pay operating
expenses attributable to the Company and other similar corporate overhead costs
and expenses incurred in the ordinary course of business which are attributable
to the Company;

 

47



--------------------------------------------------------------------------------

(g) if no Event of Default has occurred and is continuing, payments of dividends
on any preferred stock;

(h) [Reserved];

(i) dividend payments to employees holding Capital Stock received upon the
exercise of compensation options under a benefit plan; and

(j) Restricted Payments made in connection with the Lazard Asset Management
Equity Plan.

7.9 Disposition of Designated Subsidiaries. Enter into any Designated Asset
Sale, if, after giving effect to such Designated Asset Sale, the Company shall
own, directly or indirectly, Capital Stock of any Designated Subsidiary
representing less than a majority of (a) the Capital Stock of such Designated
Subsidiary, (b) the Capital Stock of such Designated Subsidiary entitled to vote
generally in the election of directors or (c) the right to receive dividends or
other distributions from such Designated Subsidiary.

SECTION 8. RESERVED

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Company shall fail to pay any principal of any Loan when any such amount
becomes due in accordance with the terms hereof; or to pay any interest on any
Loan, or any other amount payable hereunder, within five (5) days after such
interest or other amount becomes due in accordance with the terms hereof; or

(b) Any representation or warranty made by the Company herein or pursuant hereto
or which is contained in any certificate or other document furnished at any time
under or in connection with this Agreement shall prove to have been incorrect in
any material respect on or as of the date made; or

(c) The Company shall default in the observance or performance of any agreement
contained in Section 6.3(a) (with respect to the existence of the Company only),
Section 6.6(a) or in Section 7 (other than, so long as there are no Loans
outstanding under this Agreement, Section 7.1);

(d) The Company shall default in the observance of the financial covenants set
forth in Section 7.1 on the last day of any fiscal quarter on which there are no
Loans outstanding under this Agreement and such default shall continue
unremedied at the end of the next succeeding fiscal quarter; or

(e) The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in paragraphs
(a) through (d) of this Section), and such default shall continue unremedied for
a period of 30 days following notice thereof by the Administrative Agent to the
Company; or

 

48



--------------------------------------------------------------------------------

(f) The Company or any of its Significant Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Loans)
in excess of $10,000,000 (or in the case of the Company, $25,000,000) beyond the
period of grace, if any, provided in the instrument or agreement (or any
extension of such period granted to the Company) under which such Indebtedness
was created; or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness in excess of
$10,000,000 (or in the case of the Company, $25,000,000) to become due prior to
its stated maturity; or

(g) (i) Any Person shall engage in any non-exempt Prohibited Transaction
involving any Plan; (ii) any failure to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Company or any of its
Significant Subsidiaries or any Commonly Controlled Entity; (iii) a filing shall
be made pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, or there shall be a failure by the Company or any Commonly
Controlled Entity to make by its due date a required contribution to any Single
Employer Plan or Multiemployer Plan; (iv) a determination shall be made that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (v) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the Banks’ reasonable opinion,
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA; (vi) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA; (vii) the Company, any of its Significant Subsidiaries or any
Commonly Controlled Entity shall, or shall be reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or there shall be a determination that
any Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
(viii) with respect to any Foreign Plan, there shall occur (A) a failure to make
or, if applicable, accrue in accordance with normal accounting practices, any
employer or employee contributions required by applicable law or by the terms of
such Foreign Plan, (B) a failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Plan required to be
registered; or (C) a failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan; or (ix) any other similar event or condition shall

 

49



--------------------------------------------------------------------------------

occur or exist with respect to a Plan; and in each case in clauses (i) through
(ix) above, such event or condition, together with all other such events or
conditions, if any, could subject the Company or any Significant Subsidiary to
any tax, penalty or other liabilities that, in the aggregate, would have a
Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against the Company or any
of its Significant Subsidiaries involving in the aggregate a liability (not paid
or to the extent not covered by insurance) of $10,000,000 (or in the case of the
Company, $25,000,000) or more and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or

(i) (i) the Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
or any of its Significant Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Company
or any of its Significant Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
the Company or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Company or any of its Significant Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Company or any of its Significant Subsidiaries shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

(j) a Change in Control shall occur.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (i) above with respect to the Company,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the

 

50



--------------------------------------------------------------------------------

request of the Required Lenders, the Administrative Agent shall, by notice to
the Company, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable. Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Company.

SECTION 10. RESERVED

SECTION 11. THE ADMINISTRATIVE AGENT

11.1 Appointment. Each Bank hereby irrevocably designates and appoints Citibank,
N.A., as the Administrative Agent of such Bank under this Agreement, and
irrevocably authorizes Citibank, N.A., as the Administrative Agent for such
Bank, to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with the Banks, and no implied covenants, function,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

11.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement (except for its or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to the Banks for any recitals, statements, representations or warranties
made by the Company or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or the Notes or for any failure of the Company
to perform its obligations hereunder. The Administrative Agent shall not be
under any obligation to the Banks to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Company.

11.4 Reliance by Agent. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed,

 

51



--------------------------------------------------------------------------------

sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Company),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first receive such advice or
concurrence of the Banks as it deems appropriate or it shall first be
indemnified to its satisfaction by the Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the Notes in
accordance with a request of the Banks, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Banks and all future
holders of the Notes.

11.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default” or “notice of event of
default”, as the case may be. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Banks. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Banks
jointly; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Banks.

11.6 Non-Reliance on Administrative Agent. Each Bank expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Company, shall be deemed to
constitute any representation or warranty by the Administrative Agent to such
Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Company and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Bank also represents that it will, independently and without reliance upon the
Administrative Agent, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly required to be furnished to the Banks by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Company which may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

52



--------------------------------------------------------------------------------

11.7 Indemnification. Each Bank agrees to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so), ratably according to the
amount of its original Commitment and the amount of the original Commitment of
the Administrative Agent, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, or any documents contemplated by or referred
to herein or the transactions contemplated hereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that the Banks shall not be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Notes and all other amounts payable hereunder.

11.8 Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Company as though the Administrative Agent were not
the Administrative Agent hereunder. With respect to its Loans made or renewed by
it and any Note issued to it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Bank and may exercise the same as
though it were not the Administrative Agent, and the terms “Bank” and “Banks”
shall include the Administrative Agent in its individual capacity.

11.9 Successor Agent. The Administrative Agent may resign as Administrative
Agent upon 10 days’ notice to the Company and the Banks. If the Administrative
Agent shall resign as Administrative Agent under this Agreement, then the Banks
shall appoint a successor agent, which successor agent shall be subject to
approval by the Company and the Administrative Agent, whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent or any of the parties to this Agreement or any holders of
the Notes. After any retiring Agent’s resignation hereunder as Administrative
Agent, the provisions of this Section 11.9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

SECTION 12. MISCELLANEOUS

12.1 Amendments and Waivers. Neither this Agreement, any Note, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section. The Required Lenders and the Company or,
with the written consent of the Required Lenders, the Administrative Agent and
the Company may, from time to time, (a) enter into written amendments,
supplements or modifications hereto for the purpose of

 

53



--------------------------------------------------------------------------------

adding any provisions to this Agreement or changing in any manner the rights of
the Banks or of the Company hereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Bank’s Commitment, eliminate or reduce the voting rights
of any Bank under this Section 12.1, amend, modify or waive any provision of
Section 2.10 (except for the reduction of Commitments pursuant to Section 2.19
or the reduction, in connection with an amendment approved by the Required
Lenders, of the Commitment of any Bank that does not consent to such amendment
if such reduction of the non-consenting Banks was approved by such amendment) or
12.7 (only if such amendment or modification makes the assignment and
participation provisions more restrictive to the Bank), in each case without the
written consent of each Bank directly affected thereby; (ii) reduce any
percentage specified in the definition of Required Lenders without the written
consent of all Banks; or (iii) amend, modify or waive any provision of
Section 11 without the written consent of the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall be binding upon
the Company, the Banks, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Company, the Banks and the Administrative
Agent shall be restored to their former position and rights hereunder, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

12.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or when deposited in the mail,
postage prepaid, or, in the case of facsimile notice, when sent, confirmation
received, addressed as follows in the case of the Company, the Banks or the
Administrative Agent, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Notes:

The Company:

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: Global Controller

Facsimile: (212) 632-6670

E-mail Address: richard.hittner@lazard.com

With a copy to:

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: Global Treasurer

Facsimile: (212) 632-6670

E-mail Address: robert.starr@lazard.com

 

54



--------------------------------------------------------------------------------

The Administrative Agent:

Citibank, N.A.

1615 Brett Road, OPS 3

New Castle, Delaware 19720

Attention: Robert Ross

Facsimile: (212) 994-0961

Telephone: (302) 323-5499

E-mail Address: Robert.Ross@citigroup.com

Copy to: GLAgentOfficeOps@citi.com

 

The Banks:   address, facsimile number, electronic mail address or telephone
number specified in the Bank’s Administrative Questionnaire, a form supplied by
the Administrative Agent, or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by the Bank in a notice
to the Administrative Agent

provided that any notice, request or demand to or upon the Administrative Agent
or any Bank pursuant to Sections 2.6, 2.7, 2.8 and 2.9 shall not be effective
until received.

(b) The Company hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under the Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
the Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of the Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Company
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Credit Documents but only to the extent requested by
the Administrative Agent.

(c) The Company further agrees that the Administrative Agent may make the
Communications available to the Banks by posting the Communications on Debt
Domain or a substantially similar electronic transmission systems (the
“Platform”).

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth in paragraph (b) of
this Section shall

 

55



--------------------------------------------------------------------------------

constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Credit Documents. Each Bank agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Bank for purposes of the Credit Documents. Each Bank agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

12.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder or under the Notes, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided or provided in the
Notes are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

12.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

12.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse
the Administrative Agent and the Lead Arranger for all its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation and
execution, and any amendments or modifications or waivers of the provisions of
this Agreement and any other documents prepared in connection therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of one counsel (and, if
necessary, one local counsel per jurisdiction) to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Company prior to the Effective Date (in the
case of amounts to be paid on the Effective Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Bank
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement and any such other documents, including the reasonable fees and
disbursements of one counsel (and, if necessary, one local counsel per
jurisdiction) to each Bank and of one counsel (and, if necessary, one local
counsel per jurisdiction) to the Administrative Agent, (c) to pay, indemnify,
and hold each Bank and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of,

 

56



--------------------------------------------------------------------------------

this Agreement and any such other documents, and (d) to pay, indemnify, and hold
each Bank and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans and the reasonable fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against the Company under this
Agreement (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Company shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. All
amounts due under this Section 12.5 shall be payable promptly after written
demand therefor. Statements payable by the Company pursuant to this Section 12.5
shall be submitted to the address of the Company set forth in Section 12.2, or
to such other Person or address as may be hereafter designated by the Company in
a written notice to the Administrative Agent. The agreements in this
Section 12.5 shall survive repayment of the Loans and all other amounts payable
hereunder. The Banks shall endeavor in good faith to limit the number of counsel
retained by them to avoid duplication of expenses.

12.6 Confidentiality. The Banks shall not disclose any information that the
Company or any of its Subsidiaries furnishes to the Banks, other than (a) as
required by any law, rule or regulation or judicial process, (b) as requested by
any state, federal or foreign authority or examiner regulating banks or banking,
(c) to actual or proposed (with the consent of the Company) assignees,
transferees and participants and (d) to its advisors and attorneys.

12.7 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Company may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Bank (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and (ii) no Bank may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Administrative
Agent’s and each Bank’s Affiliates and their respective directors, officers,
employees, agents and advisors) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Bank
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Company (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Company shall be required (x) for an assignment
to a Bank, an affiliate of a Bank, or an Approved Fund (as defined below) or
(y) if an Event of Default under Sections 9(a) or (i) has occurred; and

 

57



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Bank, an affiliate of a Bank or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank Commitments or Loans hereunder, the amount of the Commitments or Loans of
the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that such
amounts shall be aggregated in respect of each Bank and its affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an administrative questionnaire.

For the purposes of this Section 12.7, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.12, 2.16, 2.17 and
12.5). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 12.7 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

58



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amount of the
Loans owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Banks may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Bank may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Bank’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Bank’s obligations under this Agreement
shall remain unchanged, (B) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Company, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which a Bank sells
such a participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Bank
directly affected thereby pursuant to the proviso to the second sentence of
Section 12.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Company agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.16 and 2.17 to the same extent as
if it were a Bank and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.8(b) as though it were a
Bank, provided such Participant shall be subject to Section 12.8(a) as though it
were a Bank. Each Bank that sells a participation, acting solely for this
purpose as an agent of the Company, shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, and such Bank and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

59



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(d) as if it were
a Bank.

(d) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Bank as a party hereto.

(e) The Company, upon receipt of written notice from the relevant Bank, agrees
to issue Notes to any Bank requiring Notes to facilitate transactions of the
type described in paragraph (d) above.

(f) By executing and delivering an Assignment and Assumption, the assigning Bank
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning Bank
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Commitment and
the outstanding balances of its Loans, in each case without giving effect to
assignments thereof that have not become effective, are as set forth in such
Assignment and Assumption; (ii) except as set forth in clause (i) above, such
assigning Bank makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Agreement or any other instrument or document furnished
pursuant hereto or thereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any of the foregoing, or
the financial condition of the Company or the performance or observance by the
Company of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto or thereto; (iii) each of the assignee and
the assignor represents and warrants that it is legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of any amendments or consents
entered into prior to the date of such Assignment and Assumption and copies of
the most recent financial statements delivered pursuant to Section 6.1 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Assumption;
(v) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Bank or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (vi) such assignee appoints and authorizes the Administrative Agent
to take such action as agents on its behalf and to exercise such powers under
this Agreement as are delegated to them by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations that by the
terms of this Agreement are required to be performed by it as a Bank.

 

60



--------------------------------------------------------------------------------

12.8 Adjustments; Right of Setoff.

(a) If any Bank (a “Benefited Bank”) shall at any time receive any payment of
all or part of its Loans or interest thereon (whether voluntarily or
involuntarily, pursuant to events or proceedings of the nature referred to in
Section 9(i), or otherwise) in a greater proportion than any such payment to any
other Bank (other than a Bank that is a Defaulting Lender at such time), if any,
in respect of such other Bank’s Loans, or interest thereon, such Benefited Bank
shall purchase for cash from the other Bank such portion of such other Bank’s
Loans as shall be necessary to cause such Benefited Bank to share the excess
payment ratably with the other Bank; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such Benefited Bank,
such purchase shall be rescinded, and the purchase price returned, to the extent
of such recovery, but without interest. The Company agrees that any Bank so
purchasing a portion of the other Bank’s Loans may exercise all rights of
payment with respect to such portion as fully as if such Bank were the direct
holder of such portion.

(b) If an Event of Default shall have occurred and be continuing, in addition to
any rights and remedies of the Banks provided by law, each Bank shall have the
right, without notice to the Company, any such notice being expressly waived by
the Company to the extent permitted by applicable law, upon any Obligations
becoming due and payable by the Company (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Bank, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of the Company. Each Bank agrees promptly to notify the
Company and the Administrative Agent after any such application made by such
Company, provided that the failure to give such notice shall not affect the
validity of such application.

12.9 WAIVERS OF JURY TRIAL. THE COMPANY AND THE ADMINISTRATIVE AGENT AND THE
BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.

12.10 Submission to Jurisdiction; Waivers. The Company hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

 

61



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, as the
case may be at its address set forth in Section 12.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

12.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

12.12 Governing Law. This Agreement and the Notes and the rights and obligations
of the parties under this Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

12.13 USA Patriot Act. Each Bank hereby notifies the Company that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such Bank
to identify the Company in accordance with the USA PATRIOT Act.

[Remainder of Page Intentionally Left Blank]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

LAZARD GROUP LLC By:  

/s/ Michael J. Castellano

  Name:  Michael J. Castellano   Title:    Chief Financial Officer

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and as a Bank By:  

/s/ Maureen R. Maroney

  Name:  Maureen R. Maroney   Title:    Authorized Signatory

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

State Street Bank and Trust Company, as Bank By:  

/s/ John T. Daley

  Name:  John T. Daley   Title:    Vice-President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------

The Bank of New York Mellon, as Bank By:  

/s/ Terence Law

  Name:  Terence Law   Title:    Managing Director

[Signature Page to Credit Agreement]

 